Exhibit 10.1

 

 

 

 

LOGO [g94896g14m05.jpg]

CREDIT AGREEMENT

(Receivables Facility)

Dated as of October 5, 2015

among

ANIXTER RECEIVABLES CORPORATION,

as Borrower,

ANIXTER INC.,

as Servicer,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents

and

 

 

BANK OF AMERICA, N.A., and SUNTRUST BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Classification of Loans and Borrowings

     36   

Section 1.03.

 

Terms Generally

     36   

Section 1.04.

 

Accounting Terms; GAAP

     37   

Section 1.05.

 

Status of Obligations

     37   

ARTICLE II THE CREDITS

     38   

Section 2.01.

 

Commitments

     38   

Section 2.02.

 

Loans and Borrowings

     38   

Section 2.03.

 

Requests for Revolving Borrowings

     38   

Section 2.04.

 

Protective Advances

     39   

Section 2.05.

 

Swingline Loans and Overadvances

     40   

Section 2.06.

 

Letters of Credit

     41   

Section 2.07.

 

Funding of Borrowings

     46   

Section 2.08.

 

Interest Elections

     46   

Section 2.09.

 

Termination and Reduction of Commitments; Increase in Revolving Commitments

     47   

Section 2.10.

 

Repayment and Amortization of Loans; Evidence of Debt

     49   

Section 2.11.

 

Prepayment of Loans

     50   

Section 2.12.

 

Fees

     50   

Section 2.13.

 

Interest

     51   

Section 2.14.

 

Alternate Rate of Interest

     52   

Section 2.15.

 

Increased Costs

     52   

Section 2.16.

 

Break Funding Payments

     54   

Section 2.17.

 

Withholding of Taxes; Gross-Up

     54   

Section 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     57   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     60   

Section 2.20.

 

Defaulting Lenders

     60   

Section 2.21.

 

Returned Payments

     62   

ARTICLE III COLLECTIONS AND PAYMENTS

     62   

Section 3.01.

 

Deemed Collections

     62   

Section 3.02.

 

Collections During the Revolving Period

     62   

Section 3.03.

 

Collections During the Amortization Period

     63   

Section 3.04.

 

Payment Rescission

     63   

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     63   

Section 4.01.

 

Organization; Powers

     63   

Section 4.02.

 

Authorization; Enforceability

     63   

Section 4.03.

 

Governmental Approvals; No Conflicts

     64   

Section 4.04.

 

Financial Condition; No Material Adverse Change

     64   

Section 4.05.

 

Properties

     65   

Section 4.06.

 

Litigation and Environmental Matters

     65   

Section 4.07.

 

Compliance with Laws and Agreements; No Potential Amortization Event

     66   

Section 4.08.

 

Investment Company Status

     66   

Section 4.09.

 

Taxes

     66   

Section 4.10.

 

ERISA

     66   

Section 4.11.

 

Disclosure

     66   

Section 4.12.

 

Performance

     66   

Section 4.13.

 

Solvency

     67   

Section 4.14.

 

Insurance

     67   

Section 4.15.

 

Capitalization and Subsidiaries; Joint Venture; Partnership

     67   

Section 4.16.

 

Security Interest in Collateral

     67   

Section 4.17.

 

Reserved

     67   

Section 4.18.

 

Federal Reserve Regulations

     67   

Section 4.19.

 

Use of Proceeds

     67   

Section 4.20.

 

Reserved

     67   

Section 4.21.

 

Restricted Payments to AXE

     68   

Section 4.22.

 

Anti-Corruption Laws and Sanctions

     68   

Section 4.23.

 

HD Supply Acquisition

     68   

Section 4.24.

 

Compliance with Credit and Collection Policy

     68   

Section 4.25.

 

Enforceability of Contracts

     68   

Section 4.26.

 

Eligible Receivables

     69   

Section 4.27.

 

Indebtedness

     69   

Section 4.28.

 

Remittances of Collections

     69   

ARTICLE V CONDITIONS

     69   

Section 5.01.

 

Effective Date

     69   

Section 5.02.

 

Each Credit Event

     73   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

ARTICLE VI AFFIRMATIVE COVENANTS

     74   

Section 6.01.

 

Financial Statements; Borrowing Base and Other Information

     74   

Section 6.02.

 

Notices of Material Events

     77   

Section 6.03.

 

Existence; Conduct of Business; Accounting

     79   

Section 6.04.

 

Payment of Obligations

     79   

Section 6.05.

 

Maintenance of Properties

     79   

Section 6.06.

 

Books and Records; Inspection Rights and Audits

     79   

Section 6.07.

 

Compliance with Laws and Material Contractual Obligations

     80   

Section 6.08.

 

Use of Proceeds

     80   

Section 6.09.

 

Reserved

     80   

Section 6.10.

 

Insurance

     80   

Section 6.11.

 

Casualty and Condemnation

     81   

Section 6.12.

 

Depository Banks

     81   

Section 6.13.

 

Employee Benefit Matters

     81   

Section 6.14.

 

Additional Collateral; Further Assurances

     82   

Section 6.15.

 

Keeping and Marking of Records and Books

     82   

Section 6.16.

 

Compliance with Contracts and Credit and Collection Policy

     82   

Section 6.17.

 

Performance and Enforcement of the Receivables Sale Agreement

     83   

Section 6.18.

 

Ownership of Receivables; Security Interest in Receivables

     83   

Section 6.19.

 

Separateness

     83   

Section 6.20.

 

Collections

     85   

Section 6.21.

 

Payments to the Originators

     86   

Section 6.22.

 

Post-Closing Security Perfection

     86   

ARTICLE VII NEGATIVE COVENANTS

     86   

Section 7.01.

 

Indebtedness

     86   

Section 7.02.

 

Liens

     88   

Section 7.03.

 

Fundamental Changes

     90   

Section 7.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     90   

Section 7.05.

 

Asset Sales

     92   

Section 7.06.

 

Sale and Leaseback Transactions

     93   

Section 7.07.

 

Swap Agreements

     93   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

Section 7.08.

 

Payments to AXE and Anixter; Certain Payments of Indebtedness

     94   

Section 7.09.

 

Transactions with Affiliates

     95   

Section 7.10.

 

Restrictive Agreements

     95   

Section 7.11.

 

Amendment of Material Documents

     96   

Section 7.12.

 

Employee Benefit Matters

     96   

Section 7.13.

 

Environmental Liabilities

     97   

Section 7.14.

 

Financial Covenants

     97   

Section 7.15.

 

Change in Payment Instructions to Obligors

     97   

Section 7.16.

 

Modifications to Contracts and Credit and Collection Policy

     97   

Section 7.17.

 

Designation of Amortization Date

     98   

Section 7.18.

 

Termination of Receivables Sale Agreement

     98   

Section 7.19.

 

Name Change; Offices and Records

     98   

Section 7.20.

 

Protection of Title

     98   

ARTICLE VIII ADMINISTRATION AND COLLECTION

     98   

Section 8.01.

 

Designation of the Servicer

     98   

Section 8.02.

 

Duties of the Servicer

     99   

Section 8.03.

 

Collection Notices

     100   

Section 8.04.

 

Responsibilities of the Borrower

     100   

Section 8.05.

 

Servicing Fees

     100   

ARTICLE IX AMORTIZATION EVENTS

     101   

ARTICLE X THE ADMINISTRATIVE AGENT

     104   

Section 10.01.

 

Appointment

     104   

Section 10.02.

 

Rights as a Lender

     104   

Section 10.03.

 

Duties and Obligations

     105   

Section 10.04.

 

Reliance

     105   

Section 10.05.

 

Actions through Sub-Agents

     105   

Section 10.06.

 

Resignation

     106   

Section 10.07.

 

Non-Reliance

     106   

Section 10.08.

 

Other Agency Titles

     107   

Section 10.09.

 

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

     107   

Section 10.10.

 

Flood Laws

     108   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

ARTICLE XI MISCELLANEOUS

     108   

Section 11.01.

 

Notices

     108   

Section 11.02.

 

Waivers; Amendments

     110   

Section 11.03.

 

Expenses; Indemnity; Damage Waiver

     112   

Section 11.04.

 

Successors and Assigns

     117   

Section 11.05.

 

Survival

     121   

Section 11.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

     121   

Section 11.07.

 

Severability

     122   

Section 11.08.

 

Right of Setoff

     122   

Section 11.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     122   

Section 11.10.

 

WAIVER OF JURY TRIAL

     123   

Section 11.11.

 

Headings

     123   

Section 11.12.

 

Confidentiality

     123   

Section 11.13.

 

Several Obligations; Nonreliance; Violation of Law

     124   

Section 11.14.

 

USA PATRIOT Act

     124   

Section 11.15.

 

Disclosure

     124   

Section 11.16.

 

Appointment for Perfection

     124   

Section 11.17.

 

Interest Rate Limitation

     124   

Section 11.18.

 

Marketing Consent

     124   

 

v



--------------------------------------------------------------------------------

SCHEDULES:

Schedule

  –     

Commitment Schedule

Schedule A

  –     

Collection Accounts

Schedule B

  –     

Credit and Collection Policies

Schedule C

  –     

Lock-Boxes

Schedule D

  –     

Subsidiary Originators

Schedule 4.03

  –     

Government Approvals; No Conflicts

Schedule 4.05

  –     

Properties

Schedule 4.06

  –     

Disclosed Matters

Schedule 4.14

  –     

Insurance

Schedule 4.15

  –     

Capitalization and Subsidiaries

Schedule 6.22

  –     

Post-Closing Security Perfection

Schedule 7.01

  –     

Existing Indebtedness

Schedule 7.02

  –     

Existing Liens

Schedule 7.04

  –     

Existing Investments

Schedule 7.10

  –     

Restrictive Agreements

EXHIBITS:

Exhibit A

  –     

Form of Assignment and Assumption

Exhibit B

  –     

Form of Opinion of Borrower’s Counsel

Exhibit C

  –     

Form of Borrowing Base Certificate

Exhibit D

  –     

Form of Compliance Certificate

Exhibit E-1

  –     

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-2

  –     

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E-3

  –     

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit E-4

  –     

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

Exhibit F

  –     

Form of Perfection Certificate

Exhibit G

  –     

Form of Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

(Receivables Facility)

CREDIT AGREEMENT dated as of October 5, 2015 (as it may be amended or modified
from time to time, this “Agreement”) among ANIXTER RECEIVABLES CORPORATION, a
Delaware corporation, as the Borrower, ANIXTER INC., a Delaware corporation, as
the Servicer, the Lenders (as defined herein) party hereto, JPMORGAN CHASE BANK,
N.A., a national banking association, as administrative agent for each Lender
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association and J.P. MORGAN SECURITIES LLC, as joint lead arrangers (in
such capacity, together with their successors and assigns in such capacity, the
“Joint Lead Arrangers”), as joint book runners (in such capacity, together with
their successors and assigns in such capacity, the “Joint Book Runners”),
JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-syndication agents (in such capacity, together with their successors and
assigns in such capacity, the “Co-Syndication Agents”), BANK OF AMERICA, N.A., a
national banking association and SUNTRUST BANK, a Georgia banking association,
as co-documentation agents (in such capacity, together with their successors and
assigns in such capacity, the “Co-Documentation Agents”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2011 Receivables Purchase Agreement” means that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 31, 2011, by and among
the Borrower, as the seller, Anixter, as the initial servicer, Chariot Funding
LLC, as a conduit and the financial institutions from time to time party
thereto, and JPMorgan Chase Bank, as the agent, as the same has been amended,
restated, amended and restated, modified or supplemented from time to time.

“2012 Notes Indenture” means an Indenture dated as of April 30, 2012, between
Anixter, AXE, and Wells Fargo, as trustee, as the same may be amended or
replaced from time to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Accommodation Obligation” means, as applied to any Person, any contractual
obligation, contingent or otherwise, of that Person with respect to any
Indebtedness or other obligation or liability of another, including any such
Indebtedness, obligation or liability directly or indirectly guaranteed,
supported by letter of credit, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. For purposes of interpreting any
provision of this Agreement which refers to the amount



--------------------------------------------------------------------------------

of Accommodation Obligations of any Person, such provision shall be deemed to
mean the maximum amount of such Accommodation Obligations or, in the case of an
Accommodation Obligation to maintain solvency, assets, level of income or other
financial condition, the amount of Indebtedness to which such Accommodation
Obligation relates, or if less, the stated maximum, if any, in the documents
evidencing such Accommodation Obligation. Notwithstanding anything to the
contrary contained herein, the term “Accommodation Obligation” shall not be
interpreted to include any letter of credit Obligations or any other Obligations
hereunder guaranteed by AXE or any other guarantor hereof.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 33% or
more (or, in the case of an Affiliate of a Lender, 20% or more) of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $600,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

“Agreement Accounting Principles” means GAAP as of the date of this Agreement
together with any changes in GAAP after the date hereof which are not Material
Accounting Changes (as defined below). If any changes in GAAP are hereafter
required or permitted and are adopted by AXE or Anixter with the agreement of
its independent certified public accountants and such changes result in a
material change in the method of calculation of any of the financial covenants,
restrictions or standards herein or in the related definitions or terms used
therein (“Material Accounting Changes”), the parties hereto agree to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating Anixter’s consolidated financial condition
shall be the same after such changes as if such changes had not been made;
provided, however, that no Material Accounting Change shall be given effect in
such calculations until such provisions are amended in a manner reasonably
satisfactory to the Required Lenders. If such amendment is entered into, all
references in this Agreement to Agreement Accounting Principles shall mean GAAP
as of the date of such amendment together with any changes in GAAP after the
date of such amendment which are not Material Accounting Changes.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.

“Amortization Date” means the earliest to occur of: (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in clause
(h), (i) or (j) of Article IX, (b) if any other Amortization Event has occurred
and is continuing, the Business Day specified as the Amortization Date in a
written notice given by the Administrative Agent or any Lender to the Borrower,
and (c) the date that is five (5) Business Days after the Administrative Agent’s
receipt of written notice from the Borrower that the Borrower wishes to
terminate this Agreement.

“Amortization Event” has the meaning assigned to such term in Article IX.

“Amortization Period” means the period beginning on the Facility Termination
Date and ending on the date thereafter on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof and the Aggregate
Credit Exposure has been reduced to zero.

“Anixter” means Anixter Inc., a Delaware corporation.

“Anixter Canada” means Anixter Canada Inc., a Canada corporation.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Commitment Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the average usage of the Commitment by the Borrower for the most recently
completed fiscal quarter:

 

Level

  

Average Usage

   Applicable Commitment Fee Percentage   I   

³ 50% of the

Commitment

     0.250 %  II   

< 50% of the

Commitment

     0.375 % 

“Applicable Percentage” means with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitment (provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum of (a) 0.50% in the case of ABR Loans and (b) 1.50% in the case
of Eurodollar Loans.

Notwithstanding the foregoing, commencing January 1, 2016, the Applicable Rate
will be subject to certain performance pricing adjustments set forth below under
the caption “Revolver ABR Spread” and “Revolver Eurodollar Spread”, based upon
the Average Quarterly Combined Availability during the most recently ended
Fiscal Quarter.

 

Average Quarterly

Combined

Availability

   Revolver
ABR Spread     Revolver
Eurodollar
Spread  

Category 1

³ $500,000,000

     0.25 %      1.25 % 

Category 2

< $500,000,000 but

³ $250,000,000

     0.50 %      1.50 % 

Category 3

< $250,000,000

     0.75 %      1.75 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Borrowing Base Certificates and related information that are delivered
from time to time pursuant to Section 6.01, and (b) each change in the
Applicable Rate resulting from a change in Average Quarterly Combined
Availability shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of a Borrowing Base Certificate
and related information immediately following the most recently ended Fiscal
Quarter and ending on the date immediately preceding the effective date of the
next such change, provided that the Average Quarterly Combined Availability
shall be deemed to be in Category 3 at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver any
Borrowing Base Certificate or related information required to be delivered
pursuant to Section 6.01, during the period from the expiration of the time for
delivery thereof until each such Borrowing Base Certificate is so delivered.

“Approved Fund” has the meaning assigned to such term in Section 11.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

4



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Availability Period” means the period commencing on the Effective Date and
ending on the Facility Termination Date.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Average Quarterly Combined Availability” means, for any Fiscal Quarter, an
amount equal to the average daily Combined Availability during such Fiscal
Quarter.

“AXE” means Anixter International Inc., a Delaware corporation.

“AXE Guaranty” means that certain Guaranty, dated as of the date hereof, made by
AXE in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which Anixter or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means Anixter Receivables Corporation, a Delaware corporation.

“Borrower Subordinated Documents” means the Borrower Subordinated Note, that
certain Security Agreement by the Borrower in favor of Anixter, and any other
agreements, documents, and instruments executed and delivered in connection
therewith.

 

5



--------------------------------------------------------------------------------

“Borrower Subordinated Note” means that certain Third Amended and Restated
Subordinated Note executed by the Borrower and payable to the order of Anixter,
as the same may be amended, modified or supplemented from time to time.

“Borrower Subordination Agreement” means that certain Subordination and
Intercreditor Agreement by and among Anixter, as the subordinated creditor, the
Administrative Agent, and the Borrower, as the same may be amended, modified or
supplemented from time to time.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, the sum of (a) 85% of the aggregate
Outstanding Balance of the Eligible Receivables at such time, minus
(b) Reserves. The Administrative Agent may, in its Permitted Discretion, adjust
Reserves or reduce one or more of the other elements used in computing the
Borrowing Base, with any such changes to be effective three (3) days after
delivery of notice thereof to the Borrower and the Lenders. The Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 6.01(f).

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit C or another form which is acceptable to the Administrative Agent in its
sole discretion.

“Borrowing Base Deficiency” means, at any time, that the Aggregate Revolving
Exposure at such time exceeds the lesser of (a) the Aggregate Revolving
Commitment at such time and (b) the Borrowing Base at such time.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for general business in London and (b) any day that is not a “Business Day”
under and as defined in the Inventory Facility Credit Agreement will not be a
Business Day under this Agreement.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Consolidated Group prepared in accordance with Agreement Accounting Principles.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee which, in conformity
with Agreement Accounting Principles, is or should be accounted for as a capital
lease on the balance sheet of that Person.

“Cash Dominion Trigger Period” means a period (a) commencing (i) automatically
upon the occurrence of an Specified Amortization Event, (ii) at the written
election of the Required Lenders upon the occurrence of any other Amortization
Event, or (iii) when Combined Availability is less than the greater of
(A) $75,000,000 and (B) 10% of the Combined Commitment, and (b) continuing until
(i) no Amortization Event is then continuing as described in clause (a)(i)
above, and (ii) Combined Availability remains in excess of the greater of
(A) $75,000,000 and (B) 10% of the Combined Commitment for thirty
(30) consecutive days. A Cash Dominion Trigger Period may be discontinued no
more than five (5) times during the term of this Agreement.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States or issued by
an agency thereof and backed by the full faith and credit of the United States,
in each case maturing within ninety (90) days after the date of acquisition
thereof, (b) money market funds consisting primarily of marketable direct
obligations issued by any state or local government of the United States
maturing within ninety (90) days after the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to the Administrative Agent) and not listed in “Credit
Watch” published by S&P (or a similar publication of S&P or another nationally
recognized rating service), (c) commercial paper (other than commercial paper
issued by AXE, Anixter, or any Subsidiary of Anixter or any of their
Affiliates), domestic and Eurodollar certificates of deposit, time deposits or
bankers’ acceptances, in any such case maturing no more than ninety (90) days
after the date of acquisition thereof and, at the time of the acquisition
thereof, the issuer’s rating on its commercial paper is at least A-1 or P-1 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the highest rating from other nationally
recognized rating services acceptable to the Administrative Agent); and
(d) commercial paper (other than commercial paper issued by AXE, Anixter, or any
Subsidiary of Anixter or any of their Affiliates), domestic and Eurodollar
certificates of deposit, time deposits or bankers’ acceptances, in any such case
maturing no more than ninety (90) days after the date of acquisition thereof
and, at the time of the acquisition thereof, the issuer is a Lender and has a
rating on its commercial paper of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations,
then the equivalent rating from other nationally recognized rating services
acceptable to the Administrative Agent), provided the amount of Cash Equivalents
under this clause (d) shall not at any time exceed $5,000,000.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Change in Control” shall occur if:

(a) any “person,” as such term is defined in Section 13(d)(3) of the Securities
Exchange Act, other than the Samuel Zell Group, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of 33% or more of the combined voting power of AXE’s or Anixter’s
outstanding securities ordinarily having the right to vote at elections of
directors, and such person at such time owns more of such combined voting power
than the Samuel Zell Group; or

 

7



--------------------------------------------------------------------------------

(b) individuals who, at the beginning of any period of twenty-four
(24) consecutive months, constitute AXE’s board of directors (together with any
new directors whose election by AXE’s board of directors or whose nomination for
election by AXE’s shareholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason (other than death, disability or mandatory retirement) to
constitute a majority of AXE’s board of directors then in office.

“Charged-Off Receivable” means a Receivable: (a) owed by an Obligor with respect
to which a Bankruptcy Event has occurred; (b) as to which the related Obligor,
if a natural person, is deceased, (c) which, consistent with the applicable
Credit and Collection Policy, would be written off or otherwise designated as
uncollectible, (d) which has been identified by the Servicer as uncollectible or
(e) as to which any payment, or part thereof, remains unpaid for greater than
one hundred twenty (120) days from the original invoice date for such
Receivable.

“Charges” has the meaning assigned to such term in Section 11.17.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Chase Parties” has the meaning assigned to such term in Section 11.18.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by the
Borrower covered by the Collateral Documents and any and all other property of
the Borrower, now existing or hereafter acquired, that may at any time be,
become or be intended to be, subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the Lenders, to secure the
Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, all other security agreements, pledge
agreements, mortgages, deeds of trust, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether theretofore, now or hereafter executed by the Borrower
and delivered to the Administrative Agent.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Schedule A.

“Collection Account Agreement” means an agreement among the Borrower, the
Servicer, the Administrative Agent and a Collection Bank perfecting the
Administrative Agent’s security interest in one or more Collection Accounts.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

8



--------------------------------------------------------------------------------

“Collection Notice” means, with respect to a Collection Account Agreement, a
notice given by the Administrative Agent to the related Collection Bank in
substantially the form attached to such Collection Account Agreement or
otherwise pursuant to which the Administrative Agent exercises its right to
direct the disposition of funds on deposit in the Collection Account in
accordance with such Collection Account Agreement.

“Collection Period” means each fiscal month of Anixter and the Borrower,
provided that the final Collection Period shall terminate on the Facility
Termination Date.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect thereto.

“Combined Availability” means, at any time, an amount equal to (i) Availability
plus (ii) Inventory Facility Availability, in each case at such time.

“Combined Commitment” means, at any time, an amount equal to (i) the Aggregate
Revolving Commitments plus (ii) the Inventory Facility Commitment, in each case
at such time.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Communications” has the meaning assigned to such term in Section 11.01(d).

“Company Owned Post Office Box” has the meaning assigned to such term in the
Security Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, and (iii) net interest expense
of the Consolidated Group for such period; provided that there shall be excluded
from Consolidated EBITDA any non-cash, non-operating gains or losses (including,
without limitation, extraordinary or unusual gains or losses, gains or losses
arising from the sale of capital assets or the sale of owned buildings and
properties and other non-recurring gains or losses) during such period.

 

9



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Unfinanced Capital
Expenditures to (b) the Consolidated Fixed Charges, in each case determined in
accordance with Section 7.14 for the period of four (4) consecutive Fiscal
Quarters ending on or immediately prior to such determination date.

“Consolidated Fixed Charges” means, for any period, without duplication, cash
Interest Expense of the Consolidated Group, plus scheduled principal payments on
Indebtedness actually made, plus consolidated yield or discount accrued on the
outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or other transferees of (or of interests in) receivables
of Anixter and its Subsidiaries in connection with any Receivables Facility
Transaction (regardless of the accounting treatment of such Receivables Facility
Transaction), plus expenses for taxes paid in cash, plus Capital Lease payments
for such period, all calculated in accordance with Agreement Accounting
Principles.

“Consolidated Group” means Anixter and each of its Subsidiaries.

“Consolidated Net Income” means, for any period, for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for that period,
determined in accordance with Agreement Accounting Principles.

“Consolidated Tangible Net Assets” has the meaning attributed to that term in
the 2012 Notes Indenture.

“Contract” means a contract (including any purchase order or invoice) originally
between an Originator and any Person pursuant to or under which such Person
shall be obligated to make payments to such Originator with respect to the sale
of goods or the furnishing of services from time to time. A “related” Contract
with respect to a Receivable means a Contract under which such Receivable arises
or which is relevant to the collection or enforcement of such Receivable.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit and Collection Policy” means (a) the Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof, (b) the credit and collection policies and practices of any
Subsidiary Originator relating to Contracts and Receivables existing on the date
hereof and (c) the credit and collection policies and practices of any other
Originator relating to Contracts and Receivables existing on the date on which
such other Originator was approved by the Administrative Agent, in each case as
summarized in Schedule B and as modified from time to time in accordance with
this Agreement.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

10



--------------------------------------------------------------------------------

“Customary Permitted Liens” means:

(a) Liens (other than Environmental Liens, Liens imposed under ERISA or
Enforceable Judgments) for Taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;

(b) statutory Liens of landlords, bankers, carriers, warehousemen, mechanics,
materialmen and other Liens (other than Environmental Liens, Liens imposed under
ERISA, or Enforceable Judgments) imposed by law, arising in the ordinary course
of business and for amounts which (A) are not yet due, (B) are not more than
thirty (30) days past due as long as no notice of default has been given or
other action taken to enforce such Liens, or (C)(1) are not more than thirty
(30) days past due and a notice of default has been given or other action taken
to enforce such Liens, or (2) are more than thirty (30) days past due, and, in
the case of clause (1) or (2), are being contested in good faith by appropriate
proceedings which are sufficient to prevent imminent foreclosure of such Liens
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(c) Liens (other than Environmental Liens, Liens imposed under ERISA, or
Enforceable Judgments) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
employment benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(d) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, rights of landlords,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property, which
do not materially interfere with the ordinary conduct of the business of Anixter
or any Subsidiary of Anixter;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(f) precautionary filings of financing statements in connection with assets that
are not owned by Anixter or its Subsidiaries (including in connection with
Operating Leases entered into in the ordinary course of business).

“Deemed Collections” means the aggregate of all amounts the Borrower shall have
been deemed to have received as a Collection of a Receivable. The Borrower shall
be deemed to have received a Collection in full of a Receivable if at any time
(a) the Outstanding Balance of such Receivable is either (i) reduced as a result
of any defective or rejected goods or services, any discount or any adjustment
or otherwise by the Borrower (other than cash Collections on account of such
Receivable or as a result of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or the financial inability of the
related Obligor to pay) or (ii) reduced or canceled as a result of a setoff in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction) or (b) any of the
representations or warranties in Article IV are not true when made or deemed
made with respect to such Receivable.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Potential
Amortization Event, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
Potential Amortization Event, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become, or has a direct or indirect parent that has become,
the subject of a Bankruptcy Event.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (a) of the definition of “Deemed Collections”.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 4.06.

“Disposition” or “Dispose” means the sale, transfer, license, or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

12



--------------------------------------------------------------------------------

“Eligible Receivables” means, at any time, the Receivables of the Borrower which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Receivables shall not include any
Receivable:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c) (i) which is unpaid more than ninety (90) days after the date of the
original invoice therefor, or (ii) which has been written off or otherwise
designated as uncollectible, provided, however, that otherwise Eligible
Receivables, in an aggregate amount of up to 10% of the Aggregate Revolving
Commitments, with payment terms of up to one hundred twenty (120) days which
remain unpaid up to one hundred twenty (120) days after the invoice date, will
not be deemed ineligible due to clause (c);

(d) which is owed by an Obligor for which more than 50% of the Receivables owing
from such Obligor and its Affiliates are ineligible hereunder;

(e) which is owed by an Obligor to the extent the aggregate amount of
Receivables owing from such Obligor and its Affiliates to the Borrower and/or
any Originator exceeds 15% of the aggregate Eligible Receivables;

(f) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Originator, (iii) represents a progress billing, (iv) which are contingent
upon any Originator’s completion of any further performance, (v) represents a
sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) for which the goods giving rise to such Receivable have not been shipped to
the Obligor or for which the services giving rise to such Receivable have not
been performed by the Borrower or any Originator or if such Receivable was
invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Obligor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

 

13



--------------------------------------------------------------------------------

(k) which is owed by any Obligor which has sold all or substantially all of its
assets;

(l) which is owed by an Obligor which (i) does not maintain its chief executive
office in the U.S. or Canada or (ii) is not organized under applicable law of
the U.S., any state of the U.S., or the District of Columbia, Canada, or any
province of Canada unless, in any such case, such Receivable is backed by a
Letter of Credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent;

(m) which is owed in any currency other than U.S. dollars;

(n) which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Receivable is backed by a Letter of Credit acceptable to
the Administrative Agent which is in the possession of, and is directly drawable
by, the Administrative Agent, or (ii) any federal Governmental Authority of the
U.S., or any federal department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Receivable have been
complied with to the Administrative Agent’s satisfaction;

(o) which is owed by any Affiliate of the Servicer or any Originator or any
employee, officer or director of the Servicer or any of its Affiliates or any
Originator or any of their Affiliates;

(q) which is owed by an Obligor or any Affiliate of such Obligor to which it is
indebted, but only to the extent of such indebtedness, or is subject to any
security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Obligor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute;

(s) which is evidenced by any promissory note, chattel paper or instrument;

(t) which is owed by an Obligor (i) located in any jurisdiction which requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit the Servicer to seek judicial enforcement in such jurisdiction
of payment of such Receivable, unless the Borrower has filed such report or
qualified to do business in such jurisdiction or (ii) which is a Sanctioned
Person;

(u) with respect to which the Servicer has made any agreement with the related
Obligor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Receivable which was partially paid and
such Originator created a new receivable for the unpaid portion of such
Receivable;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state or local, including the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

 

14



--------------------------------------------------------------------------------

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
the Borrower as payee or remittance party;

(x) which was created on cash on delivery terms;

(y) which (i) does not satisfy in all material respects all applicable
requirements of the applicable Credit and Collection Policy and (ii) is owed by
an Obligor which is deemed to be a “high” collection risk in accordance with the
applicable Credit and Collection Policy;

(z) as to which all right, title and interest to and in which has not been
validly transferred by an Originator directly or indirectly to the Borrower
pursuant to the Receivables Sale Agreement, or the Borrower does not have good
and marketable title thereto free and clear of any lien (other than (i) pursuant
to the Loan Documents and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent);

(aa) the Obligor on which is not required to make payments with respect to such
Receivable into a concentration account, depositary account, lock-box account or
similar account that is not subject to a Collection Account Agreement;

(bb) the assignment of which by the Seller to the Borrower (and the pledge of
which by the Borrower to the Administrative Agent) violates any applicable
contractual agreement not otherwise rendered ineffective by any applicable law;

(cc) as to which the Servicer is not in possession of, or does not have ready
access to, the Records relating thereto and other information reasonably
necessary or advisable for the collection of such Receivable;

(dd) which is owed by an Obligor which is an Obligor on any Receivable which has
been sold or pledged to any Person other than the Borrower;

(ee) if it was acquired in an acquisition permitted by Section 7.04(a)(v), until
the completion of an appraisal and field examination of such Receivable, in each
case, reasonably satisfactory to the Administrative Agent (which appraisal and
field examination may be conducted prior to the closing of such acquisition); or

(ff) which the Administrative Agent determines, in its Permitted Discretion, may
not be paid by reason of the related Obligor’s inability to pay or which the
Administrative Agent otherwise determines is unacceptable for any reason
whatsoever, provided, that the Administrative Agent shall not determine a
Receivable to be ineligible pursuant to this clause (ff) solely because the
Obligor is in a particular industry if on the Effective Date any Originator has
outstanding Receivables from Obligors in such industry which constituted
Eligible Receivables; provided, further, that the Administrative Agent shall not
determine a Receivable to be ineligible pursuant to this clause (ff) solely
because it is generated by a particular type of business of any Originator if
such Originator is engaged in such type of business on the Effective Date.

In the event that a Receivable which was previously an Eligible Receivable
ceases to be an Eligible Receivable hereunder, the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Receivable, the face amount of a Receivable may, in the
Administrative

 

15



--------------------------------------------------------------------------------

Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the Borrower may be obligated to rebate to an Obligor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Receivable but not yet applied by
the Borrower to reduce the amount of such Receivable.

“Enforceable Judgment” means a judgment or order as to which (a) Anixter has not
demonstrated to the reasonable satisfaction of the Required Lenders that Anixter
and its Subsidiaries, as applicable, are covered by third-party insurance (other
than retro-premium insurance) therefor and (b) the period, if any, during which
the enforcement of such judgment or order is stayed shall have expired, it being
understood that a judgment or order which is under appeal or as to which the
time in which to perfect an appeal has not expired shall not be deemed an
“Enforceable Judgment” so long as enforcement thereof is effectively stayed
pending the outcome of such appeal or the expiration of such period, as the case
may be; provided that if enforcement of a judgment or order has been stayed on
condition that a bond or collateral equal to or greater than $35,000,000 be
posted or provided, such judgment or order shall immediately be an “Enforceable
Judgment.”

“Enhanced Reporting Trigger Period” means a period (a) commencing
(i) automatically upon the occurrence of a Specified Amortization Event, (ii) at
the written election of the Required Lenders upon the occurrence of any other
Amortization Event, or (iii) when Combined Availability is less than the greater
of (A) $75,000,000 and (B) 10% of the Combined Commitment, and (b) continuing
until (a) no Potential Amortization Event is then continuing and (ii) Combined
Availability remaining in excess of the greater of (A) $75,000,000 and (B) 10%
of the Combined Commitment for thirty (30) consecutive days. An Enhanced
Reporting Trigger Period may be discontinued no more than five (5) times during
the term of this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding agreements issued, promulgated
or entered into by any Governmental Authority applicable to the Borrower or the
Borrower’s operations, relating to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material, and all Permits issued in connection therewith.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary incurred as a
result of (a) any violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the Release or threatened Release of any Hazardous Materials into
the environment or (d) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
Environmental Liability.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended from time to time.

 

16



--------------------------------------------------------------------------------

“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as Anixter or any of its Subsidiaries, (ii) partnership or other trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with Anixter or any of its Subsidiaries, and
(iii) member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as Anixter or any of its Subsidiaries, any
corporation described in clause (i), above or any partnership or trade or
business described in clause (ii) above.

“ERISA Event” means (a) any Reportable Event with respect to any Plan; (b) the
failure to make the “minimum required contributions” under Section 412 or 430 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Anixter or any ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) any Termination Event; or
(f) the receipt by Anixter or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from Anixter or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Facility Termination Date” means the earlier of (a) the Maturity Date and
(b) the Amortization Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the

 

17



--------------------------------------------------------------------------------

quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among the Borrower and the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent.

“Finance Charges” means, with respect to any Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Covenant Trigger Period” means a period (a) commencing
(i) automatically upon the occurrence of a Specified Amortization Event, (ii) at
the written election of the Required Lenders upon the occurrence of any other
Amortization Event, or (iii) when Combined Availability is less than the greater
of (A) $75,000,000 and (B) 10% of the Combined Commitment, and (b) continuing
until (i) no Amortization Event is then continuing, and (ii) Combined
Availability remains in excess of the greater of (A) $75,000,000 and (B) 10% of
the Combined Commitment for thirty (30) consecutive days. A Financial Covenant
Trigger Period may be discontinued no more than five (5) times during the term
of this Agreement.

“Financial Officer” means, with respect to any Person, any of the chief
financial officer, controller or treasurer of such Person and, with respect to
Anixter shall include its Vice President-Finance and the Assistant Treasurer.

“Fiscal Month” means a four or five week monthly accounting period of Anixter
ending on or about the last day of a calendar month.

“Fiscal Quarter” means a 13-week (or, as the case may be, periodically a
14-week) accounting period of Anixter ending on or about
March 31, June 30, September 30 or December 31 of any Fiscal Year.

“Fiscal Year” means the fiscal year of Anixter, which shall be the annual
accounting period of Anixter ending on or about December 31 of each year.

“Flood Laws” has the meaning assigned to such term in Section 10.10.

“Foreign Employee Benefit Plan” means any plan, program, policy, agreement or
contract maintained or contributed to or for the benefit of employees or
Anixter, any of its Subsidiaries, or any ERISA Affiliate which is governed by
the laws of a jurisdiction outside the United States.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Pension Plan” means any pension plan or other deferred compensation
plan, program or arrangement maintained or contributed to or for the benefit of
employees of Anixter, any of its Subsidiaries, or any ERISA Affiliate, which,
under the applicable local law, is required to be funded through a trust or
other funding vehicle and which is governed by the laws of a jurisdiction
outside the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

18



--------------------------------------------------------------------------------

“Funding Account” has the meaning assigned to such term in Section 5.01(h).

“GAAP” means generally accepted accounting principles in the U.S. set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the U.S., that are applicable to the circumstances as of the date
of determination, consistently applied.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, or a petroleum by-product, friable asbestos,
polychlorinated biphenyls, radioactive or freon gas.

“HD Supply Acquisition” means the purchase by Anixter of the outstanding Equity
Interests of each of HDS PS, HDS Power Solutions, Inc., and Pro Canadian
Holdings I, ULC, a Nova Scotia unlimited liability company (“Pro Canadian” and,
together with HDS PS and HDS Power Solutions, each, a “Target”), and certain
assets used in or held for use in the power solutions business of the Targets
but owned by one or more affiliates of the Targets (which assets are the
“Purchased Assets” under and as defined in the HD Supply Acquisition Agreement).

“HD Supply Acquisition Agreement” means the Purchase Agreement dated as of
July 15, 2015, by and among the HD Supply Sellers, and Anixter, as buyer.

“HD Supply Acquisition Agreement Representations” means those representations
and warranties made by any of the sellers and their Subsidiaries in the HD
Supply Acquisition Agreement, to the extent Anixter has a right under the HD
Supply Acquisition Agreement (a) not to consummate the transactions contemplated
by the HD Supply Acquisition Agreement or (b) to terminate Anixter’s obligations
under the HD Supply Acquisition Agreement, in each case, as a result of a breach
of such representation or warranty made by any of the sellers and their
Subsidiaries in the HD Supply Acquisition Agreement.

“HD Supply Acquisition Documents” means (a) the HD Supply Acquisition Agreement,
and (b) all other agreements, instruments, documents, and certificates required
to be executed and delivered as conditions precedent to the effectiveness of the
HD Supply Acquisition Agreement or to the consummation of the HD Supply
Acquisition.

“HD Supply Sellers” means HD Supply Holdings, LLC, HD Supply GP & Management,
Inc., HD Supply Power Solutions Group, Inc. and BRAFASCO Holdings II, Inc.

“HDS PS” means HD Supply Power Solutions, Ltd., a Florida limited partnership.
Substantially concurrently with the consummation of the HD Supply Acquisition,
HDS PS will convert into a Florida limited liability company and change its name
to “Anixter Power Solutions, LLC”.

 

19



--------------------------------------------------------------------------------

“HDS Power Solutions” means HDS Power Solutions, Inc., a Michigan corporation.
Substantially concurrently with the consummation of the HD Supply Acquisition,
HDS Power Solutions will change its name to “Anixter Power Solutions Inc.”.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations under any Swap Agreement in an amount equal to (i) if such
Swap Agreement has been closed out, the termination value thereof, or (ii) if
such Swap Agreement has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Agreement;

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) Capital Leases and Synthetic Lease Obligations;

(f) the outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or transferees of (or of interests in) receivables of such
Person in connection with any Receivables Facility Transaction; and

(g) all Accommodation Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Lenders. The amount of any Capital Lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Amounts” has the meaning assigned to such term in Section 11.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 11.03(b).

 

20



--------------------------------------------------------------------------------

“Independent Director” means a director of the Board of Directors of the
Borrower who: (a) shall not have been at the time of such Person’s appointment
or at any time during the preceding five (5) years, and shall not be as long as
such Person is a director of the Borrower (i) a director, officer, employee,
partner, shareholder, member, manager or Affiliate of any of the following
Persons (collectively, the “Independent Parties”): the Servicer, any Originator,
or any of their respective Subsidiaries or Affiliates (other than the Borrower),
(ii) a supplier to any of the Independent Parties, (iii) a Person controlling or
under common control with any partner, shareholder, member, manager, Affiliate
or supplier of any of the Independent Parties, or (iv) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties; (b) has prior
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (c) has at least three (3) years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

“Independent Parties” has the meaning assigned to such term in the definition of
“Independent Director” in this Section 1.01.

“Ineligible Institution” has the meaning assigned to such term in
Section 11.04(b).

“Information” has the meaning assigned to such term in Section 11.12.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof by and among Chase, as the Receivables Facility Administrative
Agent, and Wells Fargo, as the Inventory Facility Administrative Agent, and
acknowledged and agreed to by the Borrower and the Inventory Facility Loan
Parties, in substantially the form of Exhibit G hereto, as the same may be
amended or replaced from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations, Synthetic Lease Obligations and
commitment fees) of the Consolidated Group for such period with respect to all
outstanding Indebtedness of the Consolidated Group (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptances and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with Agreement Accounting Principles), calculated on a consolidated basis for
the Consolidated Group for such period in accordance with Agreement Accounting
Principles.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period) and the Maturity Date.

 

21



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one (1), two (2),
three (3) or six (6) months thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” means inventory (as that term is defined in the UCC).

“Inventory Facility” means that certain senior secured credit facility in an
aggregate amount of up to $150,000,000 made in favor of Anixter and its
affiliates, by Wells Fargo, as the administrative agent, the lenders from time
to time party thereto and J.P. Morgan Securities LLC and Wells Fargo, as joint
lead arrangers, made pursuant to the Inventory Facility Credit Agreement.

“Inventory Facility Administrative Agent” means Wells Fargo, in its capacity as
the “Administrative Agent” under and as defined in the Inventory Facility Credit
Agreement, and any successor to Wells Fargo, in that capacity.

“Inventory Facility Availability” means, at any time, “Availability” under and
as defined in the Inventory Facility Credit Agreement.

“Inventory Facility Commitment” means, at any time, the Aggregate Revolver
Commitments under and as defined in the Inventory Facility Credit Agreement.

“Inventory Facility Credit Agreement” means the Credit Agreement dated as of the
date hereof, among Anixter, the Subsidiaries of Anixter party thereto, the
Inventory Facility Administrative Agent, and the other financial institutions
named therein, as the same may be amended or replaced from time to time.

“Inventory Facility Guarantor” means each “Guarantor” under and as defined in
the Inventory Facility Credit Agreement.

“Inventory Facility Loan Party” means each “Loan Party” under and as defined in
the Inventory Facility Credit Agreement.

“Inventory Facility Secured Obligations” means the “Secured Obligations” under
and as defined in the Inventory Facility Credit Agreement.

 

22



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 7.04(a).

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of Chase and Wells
Fargo, each in its capacity as an issuer of Letters of Credit hereunder, and any
other Revolving Lender from time to time designated by the Borrower as an
Issuing Bank, with the consent of such Revolving Lender and the Administrative
Agent, and their respective successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such Issuing Bank shall,
or shall cause such Affiliate to, comply with the requirements of Section 2.06
with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.

“Issuing Bank Sublimit” means, as of the Effective Date, $50,000,000,
collectively, in the case of Chase and Wells Fargo, and such amount as shall be
designated to the Administrative Agent and the Borrower in writing by an Issuing
Bank; provided that any Issuing Bank shall be permitted at any time to increase
or reduce its Issuing Bank Sublimit upon providing five (5) days’ prior written
notice thereof to the Administrative Agent and the Borrower.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion; in each case the “LIBO Screen
Rate”) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided that, (x) if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall

 

23



--------------------------------------------------------------------------------

conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), Environmental Lien,
Enforceable Judgment, charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable laws of any
jurisdiction), including the interest of a purchaser of accounts receivable.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, any Obligation Guaranty, the Intercreditor Agreement, the
Fee Letter, the Borrower Subordination Agreement, each Collection Account
Agreement, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered by the Borrower, AXE or any
member of the Consolidated Group to, or in favor of, the Administrative Agent or
any Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
the Borrower, or any employee of or Anixter, and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Schedule C.

“Material Accounting Changes” has the meaning assigned to such term in the
definition of “Agreement Accounting Principles” in this Section 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, liabilities (actual or contingent),
business, properties, financial condition or prospects of AXE, Anixter and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; (c) a material impairment of the ability of the Inventory Facility Loan
Parties (taken as a whole) to perform the obligations of all Inventory Facility
Loan Parties under the Inventory Facility; (d) a material adverse effect upon
the legality, validity, binding effect, or enforceability against the Borrower
of any Loan Document to which it is a party or the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents; (e) a material
adverse effect on the Collateral, or the Administrative Agent’s Liens (on behalf
of itself and the Lenders) on the Collateral or the priority of such Liens;
(f) a material adverse change in, or a material adverse effect on the
Administrative Agent’s Liens (on behalf of itself

 

24



--------------------------------------------------------------------------------

and the Lenders) on the Receivables generally or on any material portion of the
Receivables or on the Related Security or Collections with respect thereto; or
(g) a material adverse effect on the collectability of the Receivables generally
or any material portion of the Receivables.

“Material Indebtedness” means (a) the Indebtedness under the Inventory Facility;
(b) the Indebtedness in respect of Swap Agreements to the extent included as
“Bank Product Obligations” under and as defined in the Inventory Facility Credit
Agreement, (c) Indebtedness under the 2012 Notes Indenture, and (d) other
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower,
Anixter and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower, Anixter or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Anixter or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Transaction” means any sale, assignment, transfer, conveyance or other
disposition of (a) assets of any member of the Consolidated Group or (b) capital
stock of any member of the Consolidated Group which, when combined with all such
other sales, assignments, transfers, conveyances or other dispositions in the
immediately preceding twelve (12) Fiscal Months represents the disposition of an
amount which is greater than ten percent (10.0%) of the Consolidated Group’s
(1) assets or (2) revenues.

“Maturity Date” means October 5, 2020 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Rate” has the meaning assigned to such term in Section 11.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by Anixter or any ERISA Affiliate.

“Net Worth” means, as of any date, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables as of the last Business Day of the
preceding Fiscal Month, over (b) the sum of (i) the Aggregate Revolving Exposure
as of such date plus (ii) the aggregate outstanding principal balance of the
Subordinated Loans as of such date (including any Subordinated Loan proposed to
be made on such date).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 11.02(d).

“Obligation Guaranty” means any guarantee (including the AXE Guaranty) of all or
any portion of the Secured Obligations executed and delivered to the
Administrative Agent for the benefit of the Secured Parties by a guarantor who
is not party to this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees (including the fees
provided for in the Fee Letter) and all expenses, reimbursements, indemnities
and other obligations, liabilities and indebtedness (including expenses,
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and Anixter to any of the
Lenders, the Administrative Agent, the Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or

 

25



--------------------------------------------------------------------------------

several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“Obligor” means any Person obligated to make payments pursuant to a Contract.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which is not a Capital Lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction),
(b) with respect to any limited liability company, the certificate, memorandum
and articles of association or articles of formation or organization and
operating agreement, and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, in each case as amended from time to
time.

“Originator” means (i) Anixter, (ii) each Subsidiary Originator and (iii) any
other Person approved in writing from time to time by the Administrative Agent,
in each case in such Person’s capacity as a “Seller” party to the Receivables
Sale Agreement or any Receivables Transfer Agreement. For the avoidance of
doubt, a Person that ceases to be an “Originator” in accordance with the
Receivables Sale Agreement shall cease to be an Originator for all purposes of
the Loan Documents.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof.

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

26



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 11.04(c).

“Participant Register” has the meaning assigned to such term in
Section 11.04(c).

“Payment Conditions” means, with respect to any proposed event that is subject
to satisfaction of the Payment Conditions, that either (a) after giving effect
to the proposed event as if it occurred on the first day of the Pro Forma
Period, pro forma Combined Availability would be greater than 20% of the
Combined Commitment at all times during the Pro Forma Period, or (b) after
giving effect to the proposed event as if it occurred on the first day of the
Pro Forma Period, (i) pro forma Combined Availability at all times during the
Pro Forma Period would be greater than 15% of the Combined Commitment and
(ii) the pro forma Consolidated Fixed Charge Coverage Ratio would be greater
than 1.1 to 1.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Anixter or any
ERISA Affiliate or to which Anixter or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means a certificate in the form of Exhibit F to the
Agreement.

“Permit” means any permit, approval, consent, authorization, license, variance,
or permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Customary Permitted Liens; and

(b) judgment Liens in respect of judgments that do not constitute an
Amortization Event under clause (k) of Article IX.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (b) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which either Anixter or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

27



--------------------------------------------------------------------------------

“Potential Amortization Event” means any event or condition which constitutes an
Amortization Event or which upon notice, lapse of time or both would, unless
cured or waived, become an Amortization Event.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Pro Canadian” has the meaning specified in the definition of “HD Supply
Acquisition”.

“Pro Forma Opening Statements” has the meaning assigned to such term in
Section 5.01(b).

“Pro Forma Period” means the period commencing thirty (30) days prior to the
date an event is proposed by Anixter to occur.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Property” means with respect to any Person, any real or personal property,
plant, building, facility, structure, equipment or unit, or other asset
(tangible or intangible) owned, leased or operated by such Person.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Receivables” means the indebtedness and other obligations owed to the Seller or
any other Originator (before giving effect to any transfer or conveyance under
the related Receivables Transfer Agreement or the Receivables Sale Agreement) or
the Borrower (after giving effect to any transfer or conveyance under the
related Receivables Transfer Agreement and the Receivables Sale Agreement),
whether constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by an Originator and includes the obligation to pay any Finance Charges
with respect thereto. All indebtedness and other rights and obligations arising
from any one transaction, including indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the preceding sentence shall be a
Receivable regardless of whether the Obligor or Anixter treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Facility Transactions” means any sale, assignment, or other
transfer to the Borrower by Anixter or any Subsidiary of accounts receivable,
lease receivables, or other payment obligations owing to Anixter or such
Subsidiary or any interest in any of the foregoing, together in each case with
any collections and other proceeds thereof, any collection or deposit accounts
related thereto, and any collateral, guaranties or other property or claims in
favor of Anixter or such Subsidiary supporting or securing payment by the
obligor thereon of, or otherwise related to, any such receivables.

“Receivables Facility Transaction Documents” means the Receivable Sale
Agreement, each Receivables Transfer Agreement, the Borrower Subordinated
Documents and each of the other material agreements, instruments, and documents
executed and delivered in connection with the Receivables Facility Transactions.

“Receivables Sale Agreement” means that certain Third Amended and Restated
Receivables Sale Agreement, dated as of the date hereof, by and between Anixter,
as seller, and the Borrower, as buyer, as the same may be amended, restated or
otherwise modified from time to time.

 

28



--------------------------------------------------------------------------------

“Receivables Transfer Agreement” means (a) any Subsidiary Originator Transfer
Agreement, and (b) any other receivables transfer agreement entered into from
time to time by and between Anixter, as the Buyer, and any other Originator, as
the Seller, in each case as the same may be amended, restated or otherwise
modified from time to time.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) relating to such Receivable, any Related Security therefor and the
related Obligor.

“Refinance Indebtedness” has the meaning assigned to such term in
Section 7.01(a)(xiii).

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation T, U, or X” means Regulation T, U, or X, respectively, of the Board
as from time to time in effect and any successor to all or a portion thereof.

“Related Entity” has the meaning assigned to such term in Section 6.19.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Related Security” means, with respect to any Receivable:

(a) all of the related Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by such Originator gave rise to such Receivable, and all insurance
contracts with respect thereto;

(b) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the related Contract or otherwise, together with all financing
statements and security agreements describing any collateral securing such
Receivable;

(c) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the related Contract or
otherwise;

(d) all service contracts and other contracts and agreements associated with
such Receivable;

(e) all Records related to such Receivable;

(f) all of the Seller’s right, title and interest in, to and under the related
Receivables Transfer Agreement, if applicable; and

(g) all proceeds of any of the foregoing.

 

29



--------------------------------------------------------------------------------

When used in this Agreement, the term “Related Security” shall also include all
right, title and interest of the Borrower in, to and under the Receivables Sale
Agreement, and the proceeds of the foregoing.

“Related Transactions” means, collectively, (a) the Transactions, (b) the
“Transactions” under and as defined in the Inventory Facility Credit Agreement,
(c) the HD Supply Acquisition, and (d) the Receivables Facility Transactions.

“Related Transactions Documents” means, collectively, (a) the Loan Documents,
(b) the Revolving Subordinated Note, (c) the “Loan Documents” under and as
defined in the Inventory Facility Credit Agreement, (d) the Borrower
Subordinated Documents, (e) the Receivables Sale Agreement, (f) the Receivables
Transfer Agreements and (g) all other material agreements, instruments, and
documents executed and delivered in connection with the Receivables Facility
Transactions.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping into the
environment.

“Remedial Action” means any action required by a Governmental Authority or an
Environmental Law to (a) clean up, remove, treat or in any other way address
Hazardous Materials; (b) prevent a Release or minimize the further Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the environment; or (c) perform pre-remedial studies
and investigations or post-remedial monitoring and care.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrower from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports shall be distributed to the Lenders by
the Administrative Agent.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
(other than an event for which the 30-day notice period is waived).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time,
provided that at any time there are two (2) or more lenders, “Required Lenders”
must include at least two (2) Lenders (who are not Affiliates of one another).

“Requirement of Law” means, as to any Person, the Organization Documents or
other organizational or governing documents of such Person, and any law, rule or
regulation (excluding Environmental Laws), Permit (excluding any Permit issued
pursuant to an Environmental Law), or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its property is
subject, including the Securities Act, the Securities Exchange Act, and
Regulation T, U, or X, and any certificate of occupancy, zoning ordinance,
building, or land use, law, rule, regulation, ordinance or Permit or
occupational safety or health law, rule or regulation.

“Reserves” means any reserve which the Administrative Agent deems necessary, in
its Permitted Discretion, to maintain (including an availability reserve,
reserves for accrued and unpaid interest on the Secured Obligations, volatility
reserves, a dilution reserve, reserves for contingent liabilities of the
Borrower, reserves for uninsured losses of the Borrower, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation, reserves

 

30



--------------------------------------------------------------------------------

for taxes, fees, assessments, and other governmental charges and reserves with
respect to amounts owing by the Borrower, Anixter or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Encumbrance), which Lien or trust, in the Permitted
Discretion of the Administrative Agent, likely would have a priority superior to
the Administrative Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales or other taxes where given priority
under applicable law and/or any potential priority Liens or trust claims under
any applicable wage lien laws) with respect to the Collateral or the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Review” has the meaning assigned to such term in Section 6.06.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 11.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Period” means the period beginning on the date on which the first
Loan is made or the first Letter of Credit is issued pursuant to this Agreement
and ending on the Facility Termination Date.

“Revolving Subordinated Note” means the demand promissory note from Anixter to
AXE dated October 6, 2000, as the same may be amended, modified or supplemented.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 7.06(a).

 

31



--------------------------------------------------------------------------------

“Samuel Zell Group” means Samuel Zell or any of his affiliates (as such term is
defined in Rule 12b 2 of the Securities Exchange Act) or associates (as such
term is defined in Rule 12b-2 of the Securities Exchange Act), and his heirs and
beneficiaries.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC of the U.S. Department of the Treasury or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Debt” has the meaning assigned to that term in the 2012 Notes
Indenture.

“Secured Debt-to-CTNA Ratio” has the meaning assigned to such term in the
Inventory Facility Credit Agreement.

“Secured Obligations” means all Obligations owing to one or more Lenders or
their respective Affiliates.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) the beneficiaries of each indemnification obligation
undertaken by the Borrower and Anixter under any Loan Document, and (e) the
successors and assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Security Agreement” means that certain Security Agreement (including any and
all supplements thereto), dated as of the date hereof, among the Borrower and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, and any other security agreement entered into, after the
date of this Agreement by the Borrower (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Seller” means Anixter, in its capacity as seller under the Receivables Sale
Agreement.

“Servicer” has the meaning assigned to such term in Section 8.01.

 

32



--------------------------------------------------------------------------------

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a) the Servicer shall fail to make any payment or deposit required to be paid
to a Lender, the Administrative Agent or an Indemnitee under this Agreement or
any other Loan Document to which it is a party;

(b) the Servicer shall fail to notify the Administrative Agent of any change or
amendment to any Credit and Collection Policy which would reasonably be expected
to adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables;

(c) the occurrence and continuation of a Material Adverse Effect with respect to
the Servicer;

(d) the Servicer shall fail to perform or observe any covenant of the Servicer
contained in Article VI or Article VII; or

(e) The Servicer shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than as referred to in another
paragraph of this Section)), and such failure shall continue unremedied for a
period of fifteen (15) days after the earlier of the Servicer’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender).

“Servicing Fee” has the meaning set forth in Section 8.05.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Solvent” means, when used with respect to any Person, that at the time of
determination: (a) the fair value of its assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of its
liabilities, including contingent liabilities; (b) it is then able and expected
to be able to pay its debts as they mature; and (c) it has capital sufficient to
carry on its business as conducted and as proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.

“Specified Amortization Event” means (a) any Amortization Event described in
clause (a), (b), or (d) (with respect to any failure to observe or perform any
covenant, condition, or agreement contained in Section 6.03 (with respect to the
existence of the Borrower), Section 7.01, Section 7.02, Section 7.03(a),
Section 7.04, Section 7.05, Section 7.11, Section 7.14 or Section 7.18), (h),
(i) or (j) of Article IX, or (b) any Specified Event of Default under and as
defined in the Inventory Facility Credit Agreement.

“Specified Representations” means the representations and warranties set forth
in Section 4.01, Section 4.02, clauses (b) and (c) (with respect to Requirements
of Law) of Section 4.03, Section 4.08, Section 4.13, Section 4.16 (as to
perfection (insofar as perfection is achieved by the filing of UCC financing
statements, intellectual property security agreements, or delivery of Equity
Interest certificates and undated Equity Interest powers)), Section 4.18,
Section 4.19, and Section 4.22.

 

33



--------------------------------------------------------------------------------

“Specified Secured Debt” means Secured Debt issued after April 30, 2012, other
than Secured Debt permitted to be secured under subparagraphs (a) through (l),
inclusive, of Section 1005 of the 2012 Notes Indenture.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.

“Subordinated Loans” means the subordinated revolving loans made by the Seller
to the Borrower from time to time pursuant to Section 2.03(b) of the Receivables
Sale Agreement (which loans are evidenced by the Borrower Subordinated Note).

“Subscription Agreement” means that certain Amended and Restated Stockholder and
Subscription Agreement dated as of the date hereof, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless the context requires otherwise, “Subsidiary” means a
Subsidiary of Anixter.

“Subsidiary Originator” means each Subsidiary of Anixter identified on Schedule
D and any other Subsidiary of Anixter approved in writing from time to time by
the Administrative Agent (evidenced by an amended or modified Schedule D).

“Subsidiary Originator Receivable” means a Receivable originated by a Subsidiary
Originator and sold by a Subsidiary Originator to Anixter pursuant to a
Subsidiary Originator Transfer Agreement.

 

34



--------------------------------------------------------------------------------

“Subsidiary Originator Transfer Agreement” means any receivables transfer
agreement entered into from time to time by and between Anixter, as the buyer,
and any Subsidiary Originator, as the seller, in each case as the same may be
amended, restated or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means Chase in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by Chase in its capacity as Swingline Lender.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning assigned to such term in the definition of “HD Supply
Acquisition”.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Event” means a (a) Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of Anixter or any ERISA Affiliate from a Benefit Plan
during a plan year in which Anixter or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; (c) the imposition of an
obligation of Anixter or any ERISA Affiliate under Section 4041 of ERISA to
provide affected parties written notice of intent to terminate a Benefit Plan in
a distress termination described in Section 4041(c) of ERISA; (d) the
institution by the PBGC or any similar foreign governmental authority of
proceedings to terminate a Benefit Plan or a Foreign Pension Plan, (e) any event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan;
(f) a foreign governmental authority shall appoint or institute proceedings to
appoint a trustee to administer any Foreign Pension Plan; or (g) the partial or
complete withdrawal of Anixter of any ERISA Affiliate from a Multiemployer Plan
or a Foreign Pension Plan.

“Transactions” means the execution, delivery and performance by the Borrower,
and Anixter and its Subsidiaries, as applicable, of this Agreement and the other
Loan Documents, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

35



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S.” means the United States of America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended,

 

36



--------------------------------------------------------------------------------

supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; In the event that
historical accounting practices, systems or reserves relating to the components
of the Borrowing Base are modified in a manner that is adverse to the Lenders in
any material respect, the Borrower will agree to maintain such additional
reserves (for purposes of computing the Borrowing Base) in respect of the
components of the Borrowing Base and make such other adjustments (which may
include maintaining additional reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Borrowing Base).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and (iii) obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Effective
Date shall be accounted for as obligations relating to an operating lease and
not as obligations relating to a capital lease.

SECTION 1.05. Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

37



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (b) the Aggregate Revolving
Exposure exceeding the lesser of (i) the Aggregate Revolving Commitment and
(ii) the Borrowing Base, subject to the Administrative Agent’s authority, in its
sole discretion, to make Protective Advances and Overadvances pursuant to the
terms of Section 2.04 and Section 2.05. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.04 and Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. ABR Revolving Borrowings may
be in any amount. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of eight (8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing as
a Eurodollar Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower or by telephone not later than
(a) in the case of a Eurodollar Borrowing, noon, Chicago time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, noon, Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not

 

38



--------------------------------------------------------------------------------

later than 9:00 a.m., Chicago time, on the date of such proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Revolving Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(ii) the date of such Revolving Borrowing, which shall be a Business Day;

(iii) whether such Revolving Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 11.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed five percent (5%) of the amount of the Aggregate Revolving
Commitment at such time; provided further that, the aggregate amount of
outstanding Protective Advances plus the Aggregate Revolving Exposure shall not
exceed the Aggregate Revolving Commitment. Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied.
The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Potential Amortization Event), each Lender
shall be deemed, without further

 

39



--------------------------------------------------------------------------------

action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Lender is
required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.

SECTION 2.05. Swingline Loans and Overadvances.

(a) The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower requests an ABR Borrowing, the
Swingline Lender may elect to have the terms of this clause (a) apply to such
Borrowing Request by advancing, on behalf of the Revolving Lenders and in the
amount requested, same day funds to the Borrower on the date of the applicable
Borrowing to the Funding Account (each such Loan made solely by the Swingline
Lender pursuant to Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Revolving Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. In addition, the
Borrower hereby authorizes the Swingline Lender to, and the Swingline Lender
may, subject to the terms and conditions set forth herein (but without any
further written notice required), not later than 1:00 p.m., Chicago time, on
each Business Day, make available to the Borrower by means of a credit to the
Funding Account, the proceeds of a Swingline Loan; provided that, if on any
Business Day there is insufficient borrowing capacity to permit the Swingline
Lender to make available to the Borrower a Swingline Loan, then the Borrower
shall be deemed to have requested an ABR Borrowing pursuant to Section 2.03 in
the amount of such deficiency to be made on such Business Day. The aggregate
amount of Swingline Loans outstanding at any time shall not exceed $30,000,000.
The Swingline Lender shall not make any Swingline Loan if the requested
Swingline Loan exceeds Availability (before or after giving effect to such
Swingline Loan). All Swingline Loans shall be ABR Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may, in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Revolving Lenders, in amounts that exceed Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”);
provided that, no Overadvance shall result in a Potential Amortization Event due
to Borrower’s failure to comply with Section 2.01 for so long as such
Overadvance remains outstanding in accordance with the terms of this paragraph,
but solely with respect to the amount of such Overadvance. In addition,
Overadvances may be made even if the condition precedent set forth in
Section 5.02(c) has not been satisfied. All Overadvances shall constitute ABR
Borrowings. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed five percent (5%) of the amount of
the Aggregate Revolving Commitment at any time, no Overadvance may remain
outstanding for more than thirty (30) days and no Overadvance shall cause any
Revolving Lender’s Revolving Exposure to exceed its Revolving Commitment;
provided that, the Required Lenders may at any time revoke the Administrative
Agent’s authorization to make Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Potential Amortization Event and regardless of whether
a Settlement has been requested with respect to such Swingline Loan or
Overadvance), each Revolving Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Swingline

 

40



--------------------------------------------------------------------------------

Lender, without recourse or warranty, an undivided interest and participation in
such Swingline Loan or Overadvance in proportion to its Applicable Percentage of
the Revolving Commitment. The Swingline Lender may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Potential
Amortization Event and whether or not the applicable conditions precedent set
forth in Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Revolving Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover from such Lender on demand such
amount, together with interest thereon, as specified in Section 2.07.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its, Anixter’s and/or Anixter’s Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued to support the obligations
of the Borrower, Anixter and/or any Subsidiary of Anixter, as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of
Anixter and/or its Subsidiaries that is an account party in respect of any such
Letter of Credit). Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit (i) the proceeds of which would be made available to any Person
(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of

 

41



--------------------------------------------------------------------------------

Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent prior to 9:00 am, Chicago time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed $50,000,000, (ii) no Revolving Lender’s
Revolving Exposure shall exceed its Revolving Commitment and (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of the Aggregate Revolving
Commitment and the Borrowing Base. Notwithstanding the foregoing or anything to
the contrary contained herein, no Issuing Bank shall be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith. Any Letter of
Credit so issued by an Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of this Agreement, and shall not affect the Issuing Bank Sublimit of
any other Issuing Bank, subject to the limitations on the aggregate LC Exposure
set forth in clause (i) of this Section 2.06(b).

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
(1) year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, including any automatic renewal
provision, one (1) year after such renewal or extension) and (ii) the date that
is five (5) Business Days prior to the Maturity Date.

 

42



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Potential
Amortization Event or reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Chicago time, on such date, or, (ii) if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 11:00 a.m., Chicago time, on (a) the Business Day that the
Borrower receives such notice, if such notice is received prior to 9:00 a.m.,
Chicago time, on the day of receipt, or (b) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or Section 2.05 that such payment be financed with
an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank, as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being

 

43



--------------------------------------------------------------------------------

untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Revolving Lenders, or the
Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).

 

44



--------------------------------------------------------------------------------

From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Amortization Event shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
is amortizing, Revolving Lenders with LC Exposure representing greater than
fifty percent (50%) of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to one hundred three percent (103%) of the amount of the LC Exposure
as of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Amortization Event with
respect to the Borrower described in clause (h), (i) or (j) of Article IX. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account and all money or other
assets on deposit therein or credited thereto. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than fifty percent
(50%) of the aggregate LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Amortization Event, such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after all such Amortization Events have been
cured or waived as confirmed in writing by the Administrative Agent.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

45



--------------------------------------------------------------------------------

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account; provided that ABR Revolving Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall
be remitted by the Administrative Agent to the Issuing Bank and (ii) a
Protective Advance or an Overadvance shall be retained by the Administrative
Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such

 

46



--------------------------------------------------------------------------------

election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Potential
Amortization Event has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as a Potential Amortization Event is continuing (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments.

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

(b) The Borrower may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a
back-up standby letter of credit satisfactory to the Administrative Agent and
the Issuing Bank) in an amount equal to 103% of the LC Exposure as of such
date), (iii) the payment in full of the accrued and unpaid fees, and (iv) the
payment in full of all reimbursable expenses and other Obligations, together
with accrued and unpaid interest thereon.

 

47



--------------------------------------------------------------------------------

(c) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $50,000,000 and not less than $50,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

(e) The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $50,000,000, (ii) the Borrower may make
a maximum of three (3) such requests, (iii) after giving effect thereto, the sum
of the total of the additional Revolving Commitments does not exceed
$200,000,000 and the Aggregate Revolving Commitment, after giving effect to all
such additional Revolving Commitments, does not exceed $800,000,000, (iv) the
Administrative Agent and the Issuing Bank have approved the identity of any such
new Lender, such approvals not to be unreasonably withheld, (v) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(vi) the procedure described in Section 2.09(f) have been satisfied. Nothing
contained in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase or addition would cause the Revolving Commitments
to exceed $800,000,000. As a condition precedent to such an increase or
addition, the Borrower shall deliver to the Administrative Agent (i) a
certificate of the Borrower signed by an authorized officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (B) certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article IV and the other Loan Documents are true and correct in all
material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects), and (2) no
Potential Amortization Event exists and (3) the Borrower and Anixter are in
compliance (on a pro forma basis) with the applicable covenants contained in
Section 7.14 and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent.

 

48



--------------------------------------------------------------------------------

(g) On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent, and
(iii) to the Administrative Agent the then unpaid principal amount of each
Overadvance on the earlier of the Maturity Date and demand by the Administrative
Agent.

(b) During a Cash Dominion Trigger Period, the Administrative Agent shall apply
all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein;

 

49



--------------------------------------------------------------------------------

provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(i) the Aggregate Revolving Commitment and (ii) the Borrowing Base, the Borrower
shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans or cash
collateralize the LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable in an aggregate amount equal to such
excess (in the case of clause (ii) within one (1) Business Day of the Borrower’s
knowledge thereof).

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder not later than (i) 10:00 a.m., Chicago
time, (A) in the case of prepayment of a Eurodollar Revolving Borrowing, three
(3) Business Days before the date of prepayment unless a shorter period is
otherwise required herein, or (B) in the case of prepayment of an ABR Revolving
Borrowing, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Percentage on the average daily amount of the Available Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the first day of each calendar
month and on the date on which the Revolving Commitments terminate, commencing
on the first such date to occur after the date hereof. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

50



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar month shall be
payable on the first day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent (including those fees set forth in the Fee
Letter).

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate, the sum
of which shall in no event be less than 0% per annum.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, the sum of which shall in no event be less than 0% per annum.

(c) Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for ABR Loans plus 2%.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Amortization Event, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any

 

51



--------------------------------------------------------------------------------

provision of Section 11.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including by means of an Interpolated Rate) the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 11.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

 

52



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

53



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Amortization Event or as
a result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, or continue any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or Section 11.02(d), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such

 

54



--------------------------------------------------------------------------------

Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this

 

55



--------------------------------------------------------------------------------

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each Beneficial Owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations

 

56



--------------------------------------------------------------------------------

under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.15, Section 2.16, Section 2.17 and
Section 11.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

57



--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from a Collection Account (which
shall be applied in accordance with Section 2.10(b)) during a Cash Dominion
Trigger Period or (ii) after an Amortization Event has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay any
Servicing Fee then due and payable, fourth, to pay interest due in respect of
the Overadvances and Protective Advances, fifth, to pay the principal of the
Overadvances and Protective Advances, sixth, to pay interest then due and
payable on the Loans (other than the Overadvances and Protective Advances)
ratably, seventh, to prepay principal on the Loans (other than the Overadvances
and Protective Advances) and unreimbursed LC Disbursements, ratably, eighth, to
pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the Aggregate LC Exposure, to be held as cash collateral for such
Obligations, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Borrower,
or unless a Potential Amortization Event is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans of the same Class and, in any such
event, the Borrower shall pay the break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including all
reimbursement for fees, costs and expenses pursuant to Section 11.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent. The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 11.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03, Section 2.04 or
Section 2.05, as applicable, and (ii) the Administrative Agent to charge any
deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)

 

58



--------------------------------------------------------------------------------

participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(g) The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

 

59



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement and other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and in circumstances where its
consent would be required under Section 11.04, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 11.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 11.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

 

60



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

 

61



--------------------------------------------------------------------------------

In the event that each of the Administrative Agent, the Borrower and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

ARTICLE III

Collections and Payments

SECTION 3.01. Deemed Collections. Except for Overadvances permitted under
Section 2.05, upon the occurrence of any Dilution, the Borrower shall be deemed
to have received a Deemed Collection and such Deemed Collection shall be
immediately applied to reduce the Outstanding Balance of the Eligible
Receivables by the amount of such Deemed Collection; provided that if such
reduction causes a Borrowing Base Deficiency, the Borrower shall within one
(1) Business Day of the Borrower’s knowledge thereof deliver to the Servicer
immediately available funds in an amount equal to the lesser of (a) the amount
of such Deemed Collection and (b) the amount necessary to eliminate such
Borrowing Base Deficiency, and, in each case, the Servicer shall remit such
amount to the Administrative Agent pursuant to this Article III; provided,
further, that at all times after an Amortization Event has occurred and is
continuing, the Borrower shall pay an amount equal to such Deemed Collection to
the Collection Account to be distributed in the same manner as actual cash
collections are distributed pursuant to this Article III. If the Borrower
receives any payments in respect of any portion of a Receivable for which it has
been deemed to have received a Deemed Collection (other than amounts payable by
the Seller under Section 2.04 of the Receivables Sale Agreement), the Borrower
shall promptly remit such payments to the Seller for distribution, if
applicable, to the related Originator. No such payments will be deemed to be a
Collection or property of the Borrower or constitute Collateral and, until
remitted in accordance with the foregoing sentence, shall be instead be held in
trust for the Seller and, if applicable, the related Originator.

SECTION 3.02. Collections During the Revolving Period. On each day during the
Revolving Period, except to the extent paid directly to the Administrative Agent
by any Collection Bank pursuant to a Collection Notice, all Collections and/or
Deemed Collections received by the Servicer shall be held in trust for the
payment of any accrued and unpaid Obligations; provided that (i) payments shall
not be required with respect to the Aggregate Credit Exposure during the
Revolving Period except to the extent provided in Article II, and
(ii) Collections and/or Deemed Collections shall not be required to be
segregated during the Revolving Period (other than during any Cash Dominion
Trigger Period) but instead may be used by the Servicer and its Affiliates in
accordance with Section 8.02.

 

62



--------------------------------------------------------------------------------

SECTION 3.03. Collections During the Amortization Period. On each day during the
Amortization Period, except to the extent paid directly to the Administrative
Agent by any Collection Bank pursuant to a Collection Notice, all Collections
shall be held by the Servicer in trust for the exclusive benefit of the
Administrative Agent and the Lenders in a segregated account which is subject to
a first priority perfected security interest in favor of the Administrative
Agent for the benefit of the Lenders (or retained in a Collection Account).
Except to the extent paid directly to the Administrative Agent by any Collection
Bank pursuant to a Collection Notice, the Servicer shall deliver to the
Administrative Agent all Collections held by the Servicer during the
Amortization Period. All Collections delivered by the Servicer to the
Administrative Agent (or paid directly to the Administrative Agent) pursuant to
this Section 3.03 shall be applied in accordance with Section 2.18.

SECTION 3.04. Payment Rescission. No payment of any of the Obligations shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
The Borrower shall remain obligated for the amount of any payment or application
so rescinded, returned or refunded, and shall promptly pay to the Administrative
Agent or the applicable Lender the full amount thereof together with interest
thereon from the date of any such rescission, return or refunding.

ARTICLE IV

Representations and Warranties

Each of Anixter and the Borrower hereby makes the following representations and
warranties to the Administrative Agent and the Lenders which shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
Effective Date, and shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the date of the making of each Borrowing
or issuance, amendment, renewal or extension of any Letter of Credit made
thereafter, as though made on and as of the date of such Borrowing or issuance,
amendment, renewal or extension of any Letter of Credit) (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

SECTION 4.01. Organization; Powers. Each of AXE, Anixter, and the Subsidiaries
of Anixter is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization; has all requisite power and
authority to own, operate, and encumber its property and assets to carry on its
business as now conducted and proposed to be conducted in connection with and
following the consummation of the Related Transactions; and, except where the
failure to do so, individually or in the aggregate, has not resulted in and
could not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business, and is in good standing, in every jurisdiction where
it owns or leases real property or where such qualification is required.

SECTION 4.02. Authorization; Enforceability. Each of AXE, Anixter, and the
Subsidiaries of Anixter party to any of the Related Transactions Documents has
the requisite organizational power and authority to execute, deliver, and
perform its obligations under each of the Related Transactions Documents
executed by it or to be executed by it. The execution, delivery, and

 

63



--------------------------------------------------------------------------------

performance (or filing or recording, as the case may be) by AXE, Anixter, and
each Subsidiary of Anixter of each Related Transactions Document to which such
Person is a party and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary organizational actions and no other
organizational proceedings on the part of any such Person are necessary to
consummate the such transactions. Each Related Transaction Document to which
AXE, Anixter, or a Subsidiary of Anixter is a party has been duly executed and
delivered by such Person and constitutes a legal, valid, and binding obligation
of such Person, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 4.03. Governmental Approvals; No Conflicts. The execution, delivery, and
performance by each of AXE, Anixter, and each Subsidiary of Anixter of each
Related Transactions Documents to which it is party and each of the transactions
contemplated thereby, do not and will not (a) except for any filings to perfect
the security interests granted pursuant to the Loan Documents, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) conflict with or violate such Person’s Organization
Documents, (c) except as set forth on Schedule 4.03, conflict with, result in a
breach of, or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law or Contractual Obligation of any such
Person, or require termination of any Contractual Obligation of any such Person,
in each case, which could reasonably be expected to have a Material Adverse
Effect, (d) conflict with any Contractual Obligation of any such Person, any
liability resulting from which has resulted in or could be reasonably expected
to result in a Material Adverse Effect, (e) result in or require the creation or
imposition of any Lien on any asset of any such Person, except Liens permitted
by Section 7.02 or (f) require any approval of stockholders of any such Person,
unless such approval has been obtained.

SECTION 4.04. Financial Condition; No Material Adverse Change.

(a) As of the Effective Date, all quarterly and annual financial statements of
Anixter or of Anixter and any of its Subsidiaries delivered to the
Administrative Agent and the Lenders were prepared in conformity with GAAP
(except as otherwise noted therein) and fairly present in all material respects
the financial position of Anixter or the consolidated financial position of
Anixter and such Subsidiaries, as the case may be, as at the respective dates
thereof and the results of operations and changes in cash flows for each of the
periods covered thereby, subject, in the case of any unaudited interim financial
statements, to changes resulting from audit and normal year-end adjustments.

(b) All quarterly and annual financial statements of Anixter or of Anixter and
any of its Subsidiaries delivered to the Administrative Agent on or prior to the
date this representation is made or deemed made were prepared in conformity with
GAAP (except as otherwise noted therein) and fairly present in all material
respects the financial position of Anixter or the consolidated financial
position of Anixter and such Subsidiaries, as the case may be, as at the
respective dates thereof and the results of operations and changes in cash flows
for each of the periods covered thereby, subject, in the case of any unaudited
interim financial statements, to changes resulting from audit and normal
year-end adjustments.

(c) With respect to each of AXE, Anixter, and Anixter and its Subsidiaries taken
as a whole, no event has occurred since the Friday closest to December 31, 2014,
that has resulted in or could reasonably be expected to result in a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 4.05. Properties.

(a) As of the date of this Agreement, Schedule 4.05 sets forth the address of
each parcel of real property that is owned or leased by Anixter or any of its
Subsidiaries and that (i) is a chief executive office of such Person,
(ii) maintains such Person’s books and records, and/or (iii) maintains Inventory
with a value of $5,000,000 or greater at any time. Each of such leases and
subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and no default by any party to any such lease or sublease
exists which could reasonably be expected to have a Material Adverse Effect.
Each of AXE, Anixter, and each Subsidiary of Anixter has good title to all of
its personal property, except for imperfections of title (including Liens to the
extent permitted by Section 7.02) which in the aggregate could not reasonably be
expected to have a Material Adverse Effect. All such assets are free and clear
of all Liens, except as otherwise specifically permitted by the terms and
provisions of this Agreement and the other Loan Documents. Substantially all of
the assets and properties owned by, leased to, or used by Anixter or any
Domestic Subsidiary of Anixter are in good repair, working order and condition,
excepting ordinary wear and tear and are free and clear of any known defects
except such defects as do not substantially interfere with the continued use
thereof in the conduct of normal operations.

(b) Anixter and each Inventory Facility Loan Party owns, is licensed to use, or
otherwise has the lawful right to use or has all permits and other approvals of
Governmental Authorities, all trademarks, tradenames, copyrights, patents and
other intellectual property necessary to its business as currently conducted and
proposed to be conducted in connection with and following the consummation of
the Related Transactions which are material to its financial condition,
business, operations, assets and prospects, individually or taken as a whole. A
correct and complete list of all trademarks, tradenames, copyrights, and patents
owned by Anixter or an Inventory Facility Loan Party referred to in the
preceding sentence, , as of the date of this Agreement, is set forth on
Schedule 4.05. The use of such intellectual property by Anixter and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, subject to such claims and infringements the existence of which do
not have or could not reasonably be expected to have a Material Adverse Effect.

SECTION 4.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Anixter,
threatened in writing against or affecting any of AXE, Anixter or the Borrower,
or any Subsidiary (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that challenges the
enforceability of any of the Related Transactions Documents.

(b) None of AXE, Anixter, and the Subsidiaries of Anixter are subject to or in
default with respect to any final judgment, writ, injunction, decree, order,
rule or regulation of any court or Governmental Authority which has had or could
reasonably be expected to have a Material Adverse Effect.

(c) Except for the Disclosed Matters and except as could not reasonably be
expected to have a Material Adverse Effect, (i) each of the operations of AXE,
Anixter, and the Subsidiaries of Anixter comply with all applicable
Environmental Laws and all Requirements of Law (relating to health and safety
matters); (ii) each of AXE, Anixter and the Subsidiaries of Anixter has obtained
all Permits (as such term is used in the definition of “Environmental Laws”)
necessary for its operations, all such Permits are in good standing and AXE,
Anixter and the Subsidiaries of Anixter are in compliance with all terms and
conditions of such Permits; and (iii)(A) neither AXE, Anixter nor any Subsidiary
of Anixter, nor any of their present Property or operations and (B) to the
knowledge of Anixter, none of AXE’s, Anixter’s or

 

65



--------------------------------------------------------------------------------

the Subsidiaries of Anixter’s previously owned Property or past operations is
subject to any Remedial Action or other liabilities and costs arising from the
Release or threatened Release of a Hazardous Material into environment.

SECTION 4.07. Compliance with Laws and Agreements; No Potential Amortization
Event. Except where the failure to do so, individually or in the aggregate, has
not resulted in and could not reasonably be expected to result in a Material
Adverse Effect, each of AXE, Anixter, and the Subsidiaries of Anixter is in
compliance with (i) all Requirements of Law applicable to it or its business and
(ii) all indentures, agreements, and other instruments binding upon it or its
property. No Potential Amortization Event or Amortization Event has occurred and
is continuing.

SECTION 4.08. Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 4.09. Taxes. Each of AXE, Anixter, and the Subsidiaries of Anixter has
timely filed or caused to be filed all United States federal income and other
material Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Person has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (b) Taxes which are not yet delinquent, (c) Taxes which
are payable in installments so long as paid before any penalty accrues with
respect thereto, and (d) Taxes which do not exceed $500,000 in the aggregate.
Except as set forth in clauses (a) through (d) above, no such Person has any
knowledge of any proposed tax assessment against Anixter or any of Anixter’s
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect. No tax liens have been filed and no claims are being asserted with
respect to any such taxes except for Taxes not exceeding $500,000 in the
aggregate.

SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of each date that this representation is
made or deemed made, the present value of all “accumulated projected benefit
obligations” (as determined for purposes of AXE’s Form 10-K) of all underfunded
Pension Plans (based on the assumptions used by the Plans to determine benefit
obligations on an ongoing basis) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $75,000,000
the fair market value of the assets of all such underfunded Plans.

SECTION 4.11. Disclosure. Subject to changes in facts or conditions which are
required or permitted under this Agreement, none of the reports, financial
statements, certificates or other information furnished by or on behalf of any
of AXE, Anixter, and the Subsidiaries of Anixter to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or any other
Loan Document (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 4.12. Performance. None of AXE, Anixter, and the Subsidiaries of Anixter
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it the effect of which could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute a default under any such
Contractual Obligation, except where the consequences, direct or indirect, of
such default or defaults, if any, have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

SECTION 4.13. Solvency. The Borrower and Anixter and its Subsidiaries are
Solvent after giving effect to the transactions contemplated by this Agreement
and the other Related Transactions Documents.

SECTION 4.14. Insurance. Schedule 4.14 sets forth a description of all insurance
maintained by or on behalf of the Borrower and Anixter and its Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower maintains, with financially sound and
reputable insurance companies, insurance on all its real and personal property
in such amounts, subject to such deductibles and self-insurance retentions and
covering such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 4.15. Capitalization and Subsidiaries; Joint Venture; Partnership.

(a) As of the Effective Date, Schedule 4.15 sets forth (i) a correct and
complete list of the name of each Subsidiary of Anixter, (ii) a true and
complete listing of each class of each of such Person’s authorized Equity
Interests, all of which issued Equity Interests are owned beneficially and of
record by the Persons identified on Schedule 4.15, and (iii) the type of entity
of each such Person. All of the issued and outstanding Equity Interests of each
such Subsidiary have been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and issued and are fully paid and
non-assessable. There are no outstanding commitments or other obligations of
Anixter or any such Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of Anixter or any such Subsidiary.

(b) Anixter has no Subsidiaries other than those described in Schedule 4.15 and
those, if any, which are permitted by Section 7.04(a) to be created after the
Effective Date.

(c) Except as set forth in Schedule 4.15 or as otherwise permitted in this
Agreement, none of AXE, Anixter, and the Subsidiaries of Anixter is engaged in
any material partnership or material joint venture with any other Person.

SECTION 4.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the Borrower
and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Encumbrances, to the extent any
such Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law, and (b) Liens perfected
only by possession (including possession of any certificate of title), to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

SECTION 4.17. Reserved.

SECTION 4.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulation T, U or X.

SECTION 4.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 6.08.

SECTION 4.20. Reserved.

 

67



--------------------------------------------------------------------------------

SECTION 4.21. Restricted Payments to AXE. On or after the Effective Date, none
of Anixter and its Subsidiaries has directly or indirectly declared, ordered,
paid or made or set apart any sum or property for any payment, distribution, or
contribution to or investment in AXE (whether in cash or otherwise) or agreed to
do so, except to the extent permitted pursuant to Section 7.08(a).

SECTION 4.22. Anti-Corruption Laws and Sanctions. Each of AXE, Anixter, and the
Subsidiaries of Anixter has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Person, its Subsidiaries, and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and such Person, its Subsidiaries, and their
respective officers and employees and, to the knowledge of such Person, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any of AXE, Anixter, and the
Subsidiaries of Anixter being designated as a Sanctioned Person. None of
(a) AXE, Anixter, and the Subsidiaries of Anixter or, to the knowledge of any
such Person, any of their respective directors, officers or employees, or (b) to
the knowledge of any such Person, any agent of such Person that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 4.23. HD Supply Acquisition.

(a) Anixter has delivered to the Administrative Agent a complete and correct
copy of the HD Supply Acquisition Documents, including all schedules and
exhibits thereto. The execution, delivery and performance of each HD Supply
Acquisition Document has been duly authorized by all necessary action on the
part of Anixter and each Subsidiary of Anixter that is a party thereto. Each
HD Supply Acquisition Document is the legal, valid and binding obligation of
Anixter or each Subsidiary of Anixter who is a party thereto, enforceable
against each such Person in accordance with its terms, in each case, except
(i) as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting generally the
enforcement of creditors’ rights and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefor may be brought. As
of the Effective Date, all representations and warranties made by of Anixter and
its Subsidiaries in the HD Supply Acquisition Documents and in the certificates
delivered in connection therewith are true and correct in all material respects.

(b) As of the Effective Date, after giving effect to the transactions
contemplated by the HD Supply Acquisition Documents, one or more of Anixter and
its Subsidiaries will have good title to the Equity Interests and assets
acquired pursuant to the HD Supply Acquisition Agreement, free and clear of all
Liens other than Permitted Encumbrances and Liens permitted by
Section 7.02(a)(v) and Section 7.02(a)(ix).

SECTION 4.24. Compliance with Credit and Collection Policy. Each of the Borrower
and the Servicer has complied in all material respects with the applicable
Credit and Collection Policy with regard to each Receivable and the related
Contract and has not made any material change to any Credit and Collection
Policy, except such material change as to which the Administrative Agent has
been notified in accordance with Section 6.02(l).

SECTION 4.25. Enforceability of Contracts. Each Contract is effective to create,
and has created, a legal, valid and binding obligation of the related Obligor to
pay the Outstanding Balance of the related Receivable and any accrued interest
thereon, enforceable against such Obligor in accordance with

 

68



--------------------------------------------------------------------------------

its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

SECTION 4.26. Eligible Receivables. Each Receivable included as an Eligible
Receivable on the date of its purchase under the Receivables Sale Agreement was
an Eligible Receivable on such purchase date, and, as of the date of each
Borrowing Base Certificate, each Receivable included as an Eligible Receivables
Balance on each such Borrowing Base Certificate or other report was an Eligible
Receivable.

SECTION 4.27. Indebtedness. Set forth on Schedule 7.01 is a true and complete
list of all Indebtedness of the Borrower, Anixter and its Subsidiaries
outstanding as of October 5, 2015 that is to remain outstanding immediately
after giving effect to the closing hereunder on the Effective Date and such
schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Effective Date.

SECTION 4.28. Remittances of Collections. Each remittance of Collections by the
Borrower to the Administrative Agent or any Lender under this Agreement will
have been (a) in payment of a debt incurred by the Borrower in the ordinary
course of the business or financial affairs of the Borrower and the
Administrative Agent or such Lender and (b) made in the ordinary course of the
business or financial affairs of the Borrower and the Administrative Agent or
such Lender.

For the avoidance of doubt, each reference in this Article IV to “the
Subsidiaries of Anixter” includes the Borrower.

ARTICLE V

Conditions

SECTION 5.01. Effective Date. The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document, (iii) a
completed Perfection Certificate for the Borrower, Anixter and its applicable
Subsidiaries, and (iv) such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Borrower’s counsel, addressed to the Administrative Agent, each
Issuing Bank and the Lenders in substantially the form of Exhibit B, all in form
and substance satisfactory to the Administrative Agent and its counsel.

(b) Financial Statements and Projections. (i) The Lenders shall have received a
pro forma consolidated balance sheet, income statement and cash flow statement
(“Pro Forma Opening Statements”) giving effect to the HD Supply Acquisition
together with such information as the Lenders may reasonably request to confirm
the tax, legal, and business assumptions made in such Pro Forma Opening
Statements.

 

 

69



--------------------------------------------------------------------------------

(ii) The Lenders shall have received (A) unaudited interim consolidated
financial statements of Anixter for each fiscal quarter ended subsequent to
March 31, 2015, and such financial statements shall not, in the reasonable
judgment of the Administrative Agent, reflect any material adverse change in the
consolidated financial condition of Anixter, as reflected in the audited,
consolidated financial statements of the last fiscal year of Anixter, and
(B) satisfactory projections beginning July 1, 2015 and ending December 31,
2016, on a quarterly basis.

(c) Officer Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Effective Date and executed by its Secretary, Assistant
Secretary or other similar officer, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the officers of the
Borrower authorized to sign the Loan Documents to which it is a party and, in
the case of the Borrower, its Financial Officers, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower and a true and correct copy of its
by-laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
the Borrower from its jurisdiction of organization or the substantive equivalent
available in the jurisdiction of organization for the Borrower from the
appropriate governmental officer in such jurisdiction.

(d) Closing Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Effective Date stating that upon giving effect to the initial extension of
credit under this Agreement (i) no Potential Amortization Event has occurred and
is continuing, (ii) each of the Specified Representations are true and correct
as of such date, and (iii) certifying that each of the conditions set forth in
this Section 5.01 have been (or substantially simultaneously with the closing of
the Transactions, will be) satisfied.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where the Borrower is organized, and
where any Originator is located, and such search shall reveal no Liens on any of
the assets of the Borrower or on the assets being transferred to the Borrower
except for Liens permitted by Section 7.02 and under the Receivables Facility
Transaction Documents, as applicable, or discharged on or prior to the Effective
Date pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness (including Indebtedness (i) under
a Second Amendment and Incremental Facility Agreement, dated as of August 27,
2014, by and among Anixter, certain subsidiaries of Anixter, the guarantors
party thereto, and Wells Fargo, as administrative agent, and (ii) under the 2011
Receivables Purchase Agreement to be repaid from the proceeds of the initial
Borrowing, confirming that all Liens upon any of the property of the Borrower
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit.

 

70



--------------------------------------------------------------------------------

(h) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i) Reserved.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date.

(k) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base (on a pro forma
basis after giving effect to the HD Supply Acquisition) as of the end of the
Fiscal Month immediately preceding the Effective Date and includes customary
supporting documentation and supplemental reporting satisfactory to the
Administrative Agent.

(l) Closing Combined Availability. After giving effect to all Borrowings to be
made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and the payment of all fees and expenses due hereunder, and with
all of the Borrower’s indebtedness, liabilities, and obligations current,
Combined Availability shall not be less than $250,000,000.

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself and the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.02), shall be in proper
form for filing, registration or recordation; provided that notwithstanding the
foregoing, to the extent any Collateral is not provided on the Effective Date
after the Borrower’s use of commercially reasonable efforts to do so (other than
(i) the filing of UCC financing statements, (ii) the filing of intellectual
property security agreements for intellectual property that is registered as of
the Effective Date and (iii) the delivery of stock certificates), the providing
of such Collateral shall not be required as a condition to the closing
hereunder.

(n) HD Supply Acquisition. The Administrative Agent shall be satisfied with the
HD Supply Acquisition Documents (it being acknowledged that the Administrative
Agent is satisfied with the HD Supply Purchase Documents provided on or prior to
July 22, 2015) and shall have received a true, correct and complete copy of the
same. None of the Targets nor the HD Sellers have (1) announced that it will
oppose the HD Supply Acquisition or (2) commenced any action which alleges that
the HD Supply Acquisition will violate applicable law. No injunction or
temporary restraining order shall exist which, in the judgment of the applicable
Administrative Agent, would prohibit the making of the Loans or the consummation
of the HD Supply Acquisition. The Administrative Agent shall have received
evidence that each of the items described in Section 2.8 of the HD Supply
Acquisition Agreement will be delivered, each of the conditions precedent set
forth in Sections 7.1 and 7.2 of the HD Supply Acquisition Agreement will be
satisfied (or, with the written approval of the Administrative Agent, waived)
and the HD Supply Acquisition will be consummated, in each case, substantially
simultaneously with the closing of the Transactions contemplated hereunder and
no other provision of the HD Supply Purchase Documents shall have been waived,
amended, supplemented, or otherwise modified in any material and adverse respect
without approval of the Administrative Agent.

 

71



--------------------------------------------------------------------------------

(o) Inventory Facility. The Administrative Agent shall have received evidence
that the Inventory Facility has closed (or will be closing substantially
concurrently with the closing hereunder) on terms and conditions reasonably
satisfactory to the Administrative Agent.

(p) Issuance of Senior Notes. Anixter shall have issued up to $500,000,000 of
new senior unsecured notes for the purpose of financing a portion of the
purchase price of the HD Supply Acquisition, on terms and conditions reasonably
satisfactory to the Administrative Agent.

(q) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 6.10
hereof and under Section 4.12 of the Security Agreement.

(r) Compliance with Regulations. This Agreement and the other Loan Documents
shall not violate applicable requirements of Regulations U, T and X of the Board
of Governors of the Federal Reserve System.

(s) Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable). The Borrower shall have executed the
Issuing Bank’s master agreement for the issuance of commercial Letters of
Credit.

(t) Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Receivables and related working capital
matters and financial information of the Targets and of the related
data-processing and other systems, the results of which shall be satisfactory to
the Administrative Agent in its sole discretion.

(u) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.

(v) USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information as is reasonably requested by
the Administrative Agent as least five (5) business days before the Effective
Date under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, for the Borrower.

(w) Anixter Canada Loan. Anixter Canada shall have borrowed (or will be
borrowing substantially concurrently with the closing hereunder) a term loan in
an original principal amount of up to CAD 300,000,000 for the purpose of
financing a portion of the purchase price of the HD Supply Acquisition, on terms
and conditions reasonably satisfactory to the Administrative Agent.

(x) AXE. The Administrative Agent shall have received all documentation and
information as is reasonably requested at least five (5) Business Days before
the Effective Date about AXE, its Subsidiaries, and each Target mutually agreed
to be required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(y) Receivables Facility Transaction Documents. The Administrative Agent shall
have received a true, correct and complete copy of the Receivables Facility
Transaction Documents and the Subscription Agreement, each in form and substance
reasonably satisfactory to the Administrative Agent.

 

72



--------------------------------------------------------------------------------

(z) Termination of Existing Receivables Arrangements. The Administrative Agent
shall have received satisfactory evidence of the termination of each existing
arrangement under which Receivables of any Originator have been or are
transferred to any entity (including any affiliate of Anixter) other than the
Borrower (including the 2011 Receivables Purchase Agreement); and release or
transfer, as applicable, of all liens, if any, granted under each such existing
arrangement; and return transfer to the Borrower by each such ultimate
transferee and any intermediate transferee under any such existing arrangement
of all accounts receivable of Anixter or such Originator transferred to such
transferee thereunder.

(aa) Other Debt Instruments. The material debt instruments and governing
documents of the Borrower after the HD Supply Acquisition shall be reasonably
acceptable to the Administrative Agent.

(bb) Other Events. There has not occurred any event, development, or
circumstance that has or could reasonably be expected to have a material adverse
effect on the business, operations, property, or condition (financial or
otherwise) of the Borrower or Anixter and its Subsidiaries, taken as a whole.

(cc) No Material Adverse Effect. Since February 1, 2015, no “Material Adverse
Effect” under and as defined in the Acquisition Agreement has occurred.

(dd) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.02) at or prior to 2:00 p.m., Chicago time, on October 5,
2015 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 5.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) (i) as of the Effective Date, each of the HD Supply Acquisition Agreement
Representations and the Specified Representations shall be true, correct, and
complete, in all material respects (except that any representations and
warranties which is subject to any materiality qualifier shall be true, correct
and complete in all respects), and (ii) at and as of the date of each Borrowing
or issuance, amendment, renewal or extension of any Letter of Credit made after
the Effective Date, the representations and warranties of the Borrower and
Anixter set forth in the Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, as though made on and as of such date (except
to the extent that such representations or warranties related solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).

(b) (i) as of the Effective Date, no Potential Amortization Event or
Amortization Event (other than an Amortization Event described in clause (c) of
Article IX (or a related Potential Amortization

 

73



--------------------------------------------------------------------------------

Event) not in respect of the Specified Representations and the “Specified
Representations” under and as defined in the Inventory Facility Credit
Agreement) shall have occurred and be continuing, nor shall either result from
the making of any Borrowing or the issuance, amendment, renewal or extension of
a Letter of Credit, as applicable, made after the Effective Date; (ii) at and as
of the date of each Borrowing or the issuance, amendment, renewal or extension
of a Letter of Credit made after the Effective Date, no Potential Amortization
Event or Amortization Event shall have occurred and be continuing, and (iii) no
Protective Advance shall be outstanding.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d) No Borrowing Base Deficiency exists or will result from the making of such
Loan or issuance, amendment, renewal or extension of any Letter of Credit.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.

ARTICLE VI

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
Anixter, in its capacity as the Servicer, and the Borrower covenants and agrees
with the Administrative Agent and the Lenders that:

SECTION 6.01. Financial Statements; Borrowing Base and Other Information.
Anixter or the Borrower, as applicable, will furnish (or will caused to be
furnished) to the Administrative Agent:

(a) within ninety (90) days after the end of each Fiscal Year, on a consolidated
basis for AXE, a balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Ernst & Young LLP or other firm of independent public
accountants of recognized national standing regularly retained by AXE and
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification, commentary, or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Consolidated Group on a consolidated
basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each Fiscal Quarter (other than
the last Fiscal Quarter of a Fiscal Year, which shall be delivered within sixty
(60) days after the end of such Fiscal

 

74



--------------------------------------------------------------------------------

Quarter), on a consolidated basis for AXE, a balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by a Financial Officer of AXE as
presenting fairly in all material respects the financial condition and results
of operations of AXE on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of a Borrowing Base Certificate under clause
(f) below or financial statements under clause (a) or (b) above, a certificate
of a Financial Officer of AXE in substantially the form of Exhibit D
(i) certifying, in the case of the financial statements delivered under
clause (b), as presenting fairly in all material respects the financial
condition and results of operations of AXE on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Potential Amortization
Event or an Amortization Event has occurred and, if a Potential Amortization
Event or an Amortization Event has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (iii) setting
forth, in the case of each such certificate delivered concurrently with the
delivery of financial statements under clauses (a) and (b) above, reasonably
detailed calculations of the financial covenants contained in this Agreement for
or as of the end of each Fiscal Quarter then ended (regardless of whether a
Financial Covenant Trigger Period is then in effect), and (iv) setting forth, in
the case of each such certificate delivered concurrently with the delivery of
financial statements under clauses (a) and (b) above (and in the case of each
such certificate delivered concurrently with the delivery of a Borrowing Base
Certificate under clause (f) below after the end of any Fiscal Month in which
Inventory Facility Availability was less than 50% of the Inventory Facility
Commitment), a reasonably detailed calculation of the Secured Debt-to CTNA
Ratio;

(d) as soon as available but in any event within forty-five (45) days after the
end of each Fiscal Year and at such other times as may be reasonably requested
by the Administrative Agent, a Perfection Certificate or a supplement to the
Perfection Certificate;

(e) as soon as available but in any event no later than ninety (90) days after
the end of each Fiscal Year, for AXE on a consolidated basis, a copy of the plan
and forecast (including a projected balance sheet, income statement and cash
flow statement) of AXE and its Subsidiaries, taken as a whole, for the upcoming
period of four Fiscal Quarters (the “Projections”), all in form customarily
prepared by Anixter’s management and reasonably satisfactory to the
Administrative Agent, to be accompanied by a certificate of a Financial Officer
of Anixter to the effect that such Projections have been prepared on a basis
believe by Anixter to be reasonable, which Projections shall include projected
Availability, projected Combined Availability, and projected Senior Debt-to-CTNA
Ratio for or as of the end of each of the four Fiscal Quarters covered by such
Projections;

(f) as soon as available but in any event within thirty (30) days after the end
of each Fiscal Month (or, during an Enhanced Reporting Trigger Period, weekly,
no later than the second Business Day of each week for the prior week), and at
such other times as may be necessary to re-determine Availability and/or
Combined Availability or as may be reasonably requested by the Administrative
Agent, as of the period then ended, a Borrowing Base Certificate and supporting
information in connection therewith (including, in respect of any Borrowing Base
Certificate delivered for a Fiscal Month which is also the end of any Fiscal
Quarter, a calculation of Average Quarterly Combined Availability for such
quarter then ended and an indication of what the Applicable Rate is as a result
of such Average Quarterly Combined Availability), together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;

 

75



--------------------------------------------------------------------------------

(g) as soon as available but in any event within thirty (30) days after the end
of each Fiscal Month (or, during an Enhanced Reporting Trigger Period, weekly,
no later than the second Business Day of each week for the prior week) and at
such other times as may be requested by the Administrative Agent, the following
as of the period then ended, all delivered electronically in a text formatted
file reasonably acceptable to the Administrative Agent:

(i) a summary aging of the Borrower’s Receivables, including all invoices aged
by invoice date and due date (with an explanation of the terms offered relating
to the number of days between the invoice date and the due date), prepared in a
manner reasonably acceptable to the Administrative Agent, together with a
summary specifying the name, address, and balance due for each Obligor;

(ii) a worksheet of calculations prepared by the Borrower to determine Eligible
Receivables, such worksheets detailing the Receivables excluded from Eligible
Receivables and the reason for such exclusion;

(iii) a reconciliation of the Borrower’s Receivables between (A) the amounts
shown in the Borrower’s general ledger and financial statements and the report
delivered pursuant to clause (i) above and (B) the amounts and dates shown in
the report delivered pursuant to clause (i) above and the Borrowing Base
Certificate delivered pursuant to clause (f) above as of such date; and

(iv) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance under this Agreement;

(h) as soon as available but in any event within thirty (30) days after the end
of each Fiscal Month and at such other times as may be reasonably requested by
the Administrative Agent, as of the Fiscal Month (or week, as applicable) then
ended, a schedule and aging of the Borrower’s accounts payable, delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent;

(i) as may be reasonably requested by the Administrative Agent, an updated list
of Obligors which list shall state the Obligor’s name, mailing address and phone
number, delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer;

(j) promptly upon the Administrative Agent’s reasonable request:

(i) copies of invoices issued by the Borrower in connection with any
Receivables, credit memos, shipping and delivery documents, and other
information related thereto; and

(ii) a schedule detailing the balance of all intercompany accounts of AXE,
Anixter, and the Subsidiaries of Anixter;

(k) as soon as available but in any event within thirty (30) days after the end
of each Fiscal Month (or, during an Enhanced Reporting Trigger Period, weekly,
no later than the second Business Day or each week for the prior week) and at
such other times as may be requested by the Administrative Agent, as of the
period then ended, each Originator’s sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;

 

76



--------------------------------------------------------------------------------

(l) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by AXE or Anixter
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by AXE to its shareholders generally; and

(m) promptly following any request therefor, such other information regarding
the operations, business affairs or financial condition of Anixter or any
Subsidiary of Anixter, the Collateral, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

SECTION 6.02. Notices of Material Events. Anixter or the Borrower, as
applicable, will furnish (or will cause to be furnished) to the Administrative
Agent prompt (but in any event within any time period that may be specified
below) written notice of the following:

(a) the occurrence of any Potential Amortization Event or Amortization Event;

(b) (i) receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against Anixter or any
Subsidiary of Anixter that seeks damages in excess of $35,000,000 except where
the same is fully covered (other than any applicable co-insurance or deductible)
by insurance (other than insurance in the nature of retro-premium insurance or
other self-insurance programs); (ii) receipt of any notice of any investigation
or any proceeding before or by any Governmental Authority, the effect of which
might be (A) to limit, prohibit, or restrict materially the manner in which
Anixter or any Subsidiary of Anixter currently conducts its business and
proposes to conduct its business in connection with and following the
consummation of the Related Transactions, if such investigation or proceeding
has resulted in or could reasonably be expected to result in a Material Adverse
Effect, or (B) to declare any substance contained in the products manufactured
or distributed by it to be dangerous, if such investigation or proceeding has
resulted in or could reasonably be expected to result in a Material Adverse
Effect; or (iii) receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against
Anixter or any Subsidiary of Anixter that (A) seeks injunctive relief if such
investigation or proceeding has resulted in or could reasonably be expected to
result in a Material Adverse Effect, (B) is asserted or instituted against any
Plan, its fiduciaries or its assets if such investigation or proceeding has
resulted in or could reasonably be expected to result in a Material Adverse
Effect, (C)(1) alleges criminal misconduct by the Borrower, Anixter or any
Inventory Facility Loan Party or (2) alleges criminal misconduct by any
Subsidiary of Anixter not described in (C)(1) if such misconduct has resulted in
or could reasonably be expected to result in a Material Adverse Effect, or
(D) asserts liability on the part of Anixter or any Subsidiary of Anixter in
excess of $7,500,000 in respect of any tax, fee, assessment, or other
governmental charge, or (E) involves any product recall if such investigation or
proceeding has resulted in or could reasonably be expected to result in a
Material Adverse Effect;

(c) any of the following that, alone or together, could reasonably be expected
to result in a Material Adverse Effect: (i) notice that any Property of Anixter
or any Subsidiary of Anixter is subject to an Environmental Lien, or (ii) notice
to Anixter or any Subsidiary of Anixter or awareness by Anixter or any
Subsidiary of Anixter of a condition that could reasonably be expected to result
in (A) a notice of violation of any health or safety Requirement of Law or
Environmental Law or (B) any Environmental Liability;

(d) any Lien or claim made or asserted against any of the Collateral, other than
Permitted Encumbrances and Liens permitted by Section 7.02(a);

 

77



--------------------------------------------------------------------------------

(e) as soon as available, but not less than ten (10) days prior to the
consummation of any acquisition or Investment proposed to be permitted by
Section 7.04(a)(v), (i) notice of such proposed acquisition or proposed
Investment, and (ii) a copy of all business and financial information reasonably
requested by the Administrative Agent including pro forma financial statements,
statements of cash flow, and Availability projections;

(f) within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse for
which (i) a chief executive office is maintained, (ii) books and records are
maintained, or (iii) Collateral with a value of $5,000,000 or greater in the
aggregate is located;

(g) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(h) reserved;

(i) any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect;

(j) any termination of the obligation of any Originator (other than the Seller)
to sell Receivables to the Seller under the related Receivables Transfer
Agreement or the obligation of the Seller to sell Receivables to the Borrower
under the Receivables Sale Agreement and, upon any such termination, the
Outstanding Balance of all Receivables originated by such other Originator or
the Seller as of the last day of the Fiscal Month then most recently ended;

(k) at least ten (10) days prior to any proposed change of the sole (or, as
applicable, the sole remaining) Independent Director for any reason other than
death, incapacity or resignation of the incumbent director, notice of such
proposed change together with a certificate of the Borrower certifying that the
proposed replacement director satisfies the criteria set forth in the definition
of “Independent Director” and requesting the Administrative Agent’s written
acknowledgement that in its reasonable judgment, the designated replacement
satisfies such criteria. As soon as reasonably practicable but in any event
within ten (10) days after the Borrower receives notice of the death, incapacity
or resignation of the sole (or, as applicable, the sole remaining) incumbent
Independent Director, notice of the proposed replacement director together with
a certificate of the Borrower certifying that the proposed replacement director
satisfies the criteria set forth in the definition of “Independent Director” and
requesting the Administrative Agent’s written acknowledgement that in its
reasonable judgment, the designated replacement satisfies such criteria;

(l) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to any Credit and Collection Policy, a notice
(i) indicating such change or amendment, and (ii) if such proposed change or
amendment would reasonably be expected to adversely affect the collectability of
the Receivables or decrease the credit quality of any newly created Receivables,
requesting the consent of the Administrative Agent to such proposed change or
amendment; provided that if such change or amendment was required pursuant to
any change in any applicable law, rule or regulation, the Borrower shall only be
required to give notice of such change or amendment and shall not be required to
request the consent of the Administrative Agent; or

(m) any notice, request for consent, financial statements, certification, report
or other communication under or in connection with any Related Transaction
Document from any Collection Bank, with copies of the same.

 

78



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Anixter setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 6.03. Existence; Conduct of Business.

The Borrower will, and Anixter will and will cause each of its Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits material to the conduct of its business,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in those jurisdictions
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect and provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.03.
Following the end of each Fiscal Quarter, Anixter shall promptly provide the
Administrative Agent and each of the Lenders with a complete list of its
Subsidiaries, including any changes in the list set forth on Schedule 4.15 with
respect to Subsidiaries having assets in excess of $1,000,000 individually or
$5,000,000 in the aggregate.

SECTION 6.04. Payment of Obligations. The Borrower will, and Anixter will and
will cause each of its Subsidiaries to, pay or discharge (a) all material Taxes
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income, or property before any penalty or interest accrues
(including the Receivables, exclusive of taxes on or measured by income or gross
receipts of the Administrative Agent or any Lender) thereon, and (b) all
material claims (including claims for labor, services, materials and supplies)
for sums which have become due and payable and which by law have or may become a
Lien (other than a Customary Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, however, that (i) no such Taxes referred to in
clause (a) above or no such claim referred to in clause (b) above need to be
paid or discharged where the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (ii) the
Borrower will, and Anixter will and will cause each of its Subsidiaries to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

SECTION 6.05. Maintenance of Properties. The Borrower will, and Anixter will and
will cause each of its Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted.

SECTION 6.06. Books and Records; Inspection Rights and Audits. The Borrower
will, and Anixter will and will cause each of its Subsidiaries to, (a) keep
proper books of record and account with respect to the Collateral, (including a
system of accounting established and administered in accordance with sound
business practices and consistent with past practice to permit preparation of
financial statements in conformity with GAAP and, if required by the terms of
this Agreement, in conformity with Agreement Accounting Principles, and each of
the financial statements described in Section 6.01 shall be prepared from such
system and records), in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to conduct at such Person’s premises field examinations of such
Person’s assets, liabilities, books and records, including examining and making
extracts from its books and records, environmental assessment reports, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all

 

79



--------------------------------------------------------------------------------

at such reasonable times and as often as reasonably requested (each such visit,
a “Review”). Only one (1) field examination per year will be conducted at the
Borrower’s sole cost and expense; provided that a second field examination may
be performed at the Borrower’s sole cost and expense if Combined Availability
falls below the greater of (i) $93,750,000 and (ii) 12.5% of the Combined
Commitment; provided further, that there shall be no limitation on the number or
frequency of field examinations at the Borrower’s sole cost and expense if an
Amortization Event shall have occurred and be continuing. The Borrower and
Anixter, for itself and on behalf of its Subsidiaries, acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to such Person’s assets for
internal use by the Administrative Agent and the Lenders. For the avoidance of
doubt, in no event shall the Borrower or any member of the Consolidated Group be
liable for any costs or expenses relating to any matter referred to in this
Section other than those matters for which it is expressly provided that such
matters are at the Borrower’s “sole cost and expense”, provided that the cost
and expense of any appraisal and field examination described in clause (ee) of
the definition of “Eligible Receivables” shall also be included as a cost and
expense of the Borrower covered under this Section 6.06.

SECTION 6.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and Anixter will and will cause each of its Subsidiaries to,
(a) comply with each Requirement of Law and Environmental Law applicable to it
or its property and (b) perform in all material respects its obligations under
material agreements to which it is a party, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and Anixter
will and will cause each of its Subsidiaries to, maintain in effect and enforce
policies and procedures designed to ensure compliance by such Person, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 6.08. Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
general corporate purposes of the Borrower in the ordinary course of business
and to pay to the Seller permitted cash purchase price payments for the
Receivables purchased pursuant to the Receivables Sale Agreement. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulation T, U or X.

(b) The Borrower will not request any Borrowing or Letter of Credit, and none of
the Borrower and Anixter and its Subsidiaries shall use, and the Borrower and
Anixter shall procure that the Borrower and Anixter and its Subsidiaries and its
and their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 6.09. Reserved.

SECTION 6.10. Insurance.

(a) Anixter will and will cause each of its Subsidiaries to, maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (i) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or

 

80



--------------------------------------------------------------------------------

damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (ii) all insurance required pursuant to the
Collateral Documents. The Borrower or Anixter will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. If Anixter or its Subsidiaries fails to maintain such
insurance, the Administrative Agent may arrange for such insurance, but at the
expense and without any responsibility on the Administrative Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.

(b) All property insurance policies covering the Collateral are to name the
Administrative Agent as lenders loss payee for the benefit of the Administrative
Agent and the Lenders, as their interests may appear, in case of loss, pursuant
to a standard loss payable endorsement with a standard non-contributory “lender”
or “secured party” clause. All certificates of property and general liability
insurance are to be delivered to the Administrative Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than thirty (30) days’ (ten (10) days’
in the case of non-payment) prior written notice to the Administrative Agent of
the exercise of any right of cancellation.

(c) Upon the occurrence and during the continuance of an Amortization Event, the
Administrative Agent shall have the sole right, subject to the Intercreditor
Agreement, to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise, or settlement of any
claims under any such insurance policies.

SECTION 6.11. Casualty and Condemnation. Anixter will (a) furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) subject to Section 6.10(c), ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents to the extent
applicable.

SECTION 6.12. Depository Banks. The Borrower will maintain one or more of the
Lenders as its principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of its business.

SECTION 6.13. Employee Benefit Matters. The Borrower will, and Anixter will and
will cause each of its Subsidiaries to, establish, maintain and operate, all
Plans in all material respects in compliance with the applicable provisions of
ERISA, the Code and all other applicable laws, and the regulations and
interpretations thereunder, and the respective requirements of the governing
documents for such Plans. The Borrower will, and Anixter will and will cause
each of its Subsidiaries and other ERISA Affiliates to, establish, maintain and
operate all Foreign Employee Benefit Plans to comply in all material respects
with all laws, regulations and rules applicable thereto and the respective
requirements of the governing documents for such Foreign Employee Benefit Plans.

 

81



--------------------------------------------------------------------------------

SECTION 6.14. Additional Collateral; Further Assurances.

(a) The Borrower will, and Anixter will and will cause each of its Subsidiaries
to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 5.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Borrower.

(b) If any assets are acquired by the Borrower after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition hereof), the
Borrower will (i) notify the Administrative Agent and the Lenders thereof, and,
if requested by the Administrative Agent or the Required Lenders, cause such
assets to be subjected to a Lien securing the Secured Obligations and (ii) take,
and cause each applicable Person to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, all at the sole expense of the Borrower.

(c) At any time during any Cash Dominion Trigger Period, the Administrative
Agent may, or the Administrative Agent may direct the Borrower or the Servicer
to, notify the Obligors of the Receivables, at the Borrower’s expense, of the
security interests of the Administrative Agent (on behalf of the Lenders) under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to the Administrative
Agent or its designee. The Borrower or the Servicer (as applicable) shall, at
any Lender’s request, withhold the identity of such Lender in any such
notification.

SECTION 6.15. Keeping and Marking of Records and Books.

(a) The Servicer will, or will cause each Originator to, maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the identification of each new
Receivable and all Collections of and adjustments to each existing Receivable
within two (2) Business Days of the receipt of such Collection or adjustment in
respect of such Receivable). The Servicer will and will require each Originator
to give the Administrative Agent and each Lender notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

(b) The Borrower will require the Seller to (i) on or prior to the date hereof,
make a notation in its books and records stating that the Receivables have been
sold to the Borrower and pledged to the Administrative Agent, and (ii) upon the
request of the Administrative Agent following the occurrence and during the
continuation of an Amortization Event, deliver to the Administrative Agent all
invoices included in the Contracts (including all multiple originals of any such
invoice) relating to the Receivables.

SECTION 6.16. Compliance with Contracts and Credit and Collection Policy. Each
of Anixter and the Borrower will timely and fully (a) perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Receivables, and (b) comply
in all material respects with the applicable Credit and Collection Policy in
regard to each Receivable and the related Contract.

 

82



--------------------------------------------------------------------------------

SECTION 6.17. Performance and Enforcement of the Receivables Sale Agreement.
Each of Anixter and the Borrower will perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will sell and purchase Receivables thereunder in strict compliance
with the terms thereof and will vigorously enforce the rights and remedies
accorded to the Borrower under the Receivables Sale Agreement. The Borrower will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Administrative Agent and the Lenders as assignees of the
Borrower) under the Receivables Sale Agreement and each Receivables Transfer
Agreement as the Administrative Agent may from time to time reasonably request,
including making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement
and each Receivables Transfer Agreement.

SECTION 6.18. Ownership of Receivables; Security Interest in Receivables. Each
of Anixter and the Borrower will take all necessary action to (a) establish and
maintain, irrevocably in the Borrower, legal and equitable title to the
Receivables, and all Related Security and Collections with respect thereto, in
each case free and clear of any Lien other than Liens described under clause
(a) of the definition of Customary Permitted Liens, Liens described under
Section 7.02(a)(x) and Liens in favor of the Administrative Agent for the
benefit of the Lenders (including the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Borrower’s
interest in the Receivables, and all Related Security and Collections with
respect thereto, and such other action to perfect, protect or more fully
evidence the interest of the Borrower (and the Administrative Agent and the
Lenders, as the Borrower’s assignees) as the Borrower (or the Administrative
Agent, as the Borrower’s assignee) may reasonably request), and (b) establish
and maintain, in favor of the Administrative Agent, for the benefit of the
Lenders, a valid and perfected first priority security interest in the
Collateral to the full extent contemplated herein, free and clear of any Lien
other than Liens described in Section 7.02(a)(i) and Section 7.02(a)(x) and
under clause (a) of the definition of Customary Permitted Liens (including the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Lenders) interest
in the Collateral and such other action to perfect, protect or more fully
evidence the interest of the Administrative Agent for the benefit of the Lenders
as the Administrative Agent may reasonably request).

SECTION 6.19. Separateness. The Borrower acknowledges that the Administrative
Agent and the Lenders are entering into the transactions contemplated by this
Agreement in reliance upon the Borrower’s identity as a legal entity that is
separate from Anixter and its other Affiliates (each, a “Related Entity”).
Therefore, from and after the date of execution and delivery of this Agreement,
the Borrower shall take all reasonable steps, including all steps that the
Administrative Agent or any Lender may from time to time reasonably request, to
maintain the Borrower’s identity as a separate legal entity and to make it
manifest to third parties that the Borrower is an entity with assets and
liabilities distinct from those of the Related Entities and not just a division
of any Related Entity. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, except as herein specifically
otherwise provided, the Borrower will:

(a) conduct its own business in its own name and require that all full-time
employees of the Borrower, if any, identify themselves as such and not as
employees of any Related Party (including by means of providing appropriate
employees with business or identification cards identifying such employees as
the Borrower’s employees);

(b) compensate all employees, consultants and agents directly, from the
Borrower’s own funds, for services provided to the Borrower by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Borrower is also an employee, consultant or agent of any Related Party,
allocate the compensation of such employee, consultant or agent between the
Borrower and such Related Party on a basis that reflects the services rendered
to the Borrower and such Related Party;

 

83



--------------------------------------------------------------------------------

(c) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Related Party, the Borrower
shall lease such office at a fair market rent;

(d) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(e) conduct all transactions with each Related Party (including any delegation
of its obligations hereunder as servicer) strictly on an arm’s-length basis,
allocate all overhead expenses (including telephone and other utility charges)
for items shared between the Borrower and such Related Party on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;

(f) at all times have a Board of Directors consisting of three (3) directors, at
least one director of which is an Independent Director;

(g) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (i) the selection, maintenance or replacement of
the Independent Director, (ii) the dissolution or liquidation of the Borrower or
(iii) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Borrower, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);

(h) maintain the Borrower’s books and records separate from those of each
Related Party and otherwise readily identifiable as its own assets rather than
assets of any Related Party;

(i) prepare its financial statements separately from those of each Related Party
and insure that any consolidated financial statements of any Related Party that
include the Borrower and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that the
Borrower is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of the Borrower;

(j) except as herein specifically otherwise provided, maintain the funds or
other assets of the Borrower separate from, and not commingled with, those of
any Related Party and only maintain bank accounts or other depository accounts
to which the Borrower alone is the account party, into which the Borrower alone
makes deposits and from which the Borrower alone (or the Administrative Agent)
has the power to make withdrawals;

(k) pay all of the Borrower’s operating expenses from the Borrower’s own assets
(except for certain payments by any Related Party pursuant to allocation
arrangements that comply with the requirements of this Section 6.19);

(l) operate its business and activities such that it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (i) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (ii) the incurrence of obligations under this Agreement and
the other Loan Documents, (iii) the incurrence of obligations, as expressly
contemplated in the Receivables Sale Agreement, to make

 

84



--------------------------------------------------------------------------------

payment to the Seller thereunder for the purchase of Receivables from the Seller
under the Receivables Sale Agreement, and (iv) the incurrence of operating
expenses in the ordinary course of business of the type otherwise contemplated
by this Agreement;

(m) maintain its corporate charter in conformity with this Agreement, such that
(i) it does not amend, restate, supplement or otherwise modify its Organization
Documents in any respect that would impair its ability to comply with the terms
or provisions of any of the Related Transactions Documents, including this
Section 6.19; and (ii) its corporate charter, at all times that this Agreement
is in effect, provides for not less than ten (10) days’ prior written notice to
the Administrative Agent of the replacement or appointment of any director that
is to serve as an Independent Director for purposes of this Agreement and the
condition precedent to giving effect to such replacement or appointment that the
Borrower certify that the designated Person satisfied the criteria set forth in
the definition herein of “Independent Director” and the Administrative Agent’s
written acknowledgement that in its reasonable judgment the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director”;

(n) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder (including any consent,
waiver, directive or approval in connection with any Receivables Transfer
Agreement) or waive any default, action, omission or breach under the
Receivables Sale Agreement or any Receivables Transfer Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Administrative Agent;

(o) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and

(p) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained.

SECTION 6.20. Collections. The Borrower will cause (a) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (b) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to the Receivables are remitted directly to the Borrower
or any Affiliate of the Borrower, the Borrower will remit (or will cause all
such payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, the Borrower will hold (or will cause
such payments to be held) in trust for the exclusive benefit of the
Administrative Agent and the Lenders, subject to the Servicer’s rights under
Section 8.02. The Servicer shall maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement and the applicable Collection
Account Agreement) of each Lock-Box and each Collection Account and shall ensure
that no right to take dominion and control of any Lock-Box or Collection Account
is granted at a future time or upon the occurrence of a future event to any
Person except to the Administrative Agent as contemplated by this Agreement and
the Related Transactions Documents.

 

85



--------------------------------------------------------------------------------

SECTION 6.21. Payments to the Originators. Anixter shall cause the Seller to
purchase all Receivables from any other Originator under, and in strict
compliance with the terms of, the related Receivables Transfer Agreement,
including the terms relating to the amount and timing of payments to be made to
such Originator in respect of the purchase price for each Receivable. The
Borrower will purchase all Receivables from the Seller under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including the
terms relating to the amount and timing of payments to be made to the Seller in
respect of the purchase price for each Receivable.

SECTION 6.22. Post-Closing Security Perfection. The Borrower will deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests described in Section 5.01(m) that are not so provided on the
Effective Date, and in any event to provide such perfected security interests
and to satisfy such other conditions within the applicable time periods set
forth on Schedule 6.22, as such time periods may be extended by the
Administrative Agent, in its sole discretion.

ARTICLE VII

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, Anixter, in its capacity as the
Servicer, and the Borrower covenants and agrees with the Administrative Agent
and the Lenders that:

SECTION 7.01. Indebtedness.

(a) Anixter will not permit any member of the Consolidated Group to, create,
incur, assume or suffer to exist any Indebtedness, except:

(i) the Secured Obligations;

(ii) Indebtedness existing on the date hereof and set forth in Schedule 7.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (xiii) hereof;

(iii) Indebtedness in respect of Accommodation Obligations permitted by
Section 7.04(b);

(iv) (A) Indebtedness of the Borrower to Anixter arising under Receivables
Facility Transactions, provided that such Indebtedness shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; and (B) unsecured Indebtedness of Anixter to any Subsidiary of Anixter
(other than the Borrower) and of any Subsidiary of Anixter (other than the
Borrower) to Anixter or any other Subsidiary of Anixter (other than the
Borrower), provided that (1) Indebtedness of any Subsidiary that is not an
Inventory Facility Loan Party to Anixter or any other Inventory Facility Loan
Party shall be subject to clause (ix) of Section 7.04(a), and (2) Indebtedness
of any Inventory Facility Loan Party to any Subsidiary of Anixter that is not an
Inventory Facility Loan Party shall be subordinated to the Secured Obligations
on terms reasonably satisfactory to the Administrative Agent;

 

86



--------------------------------------------------------------------------------

(v) other unsecured debt of Anixter subordinated in right of payment with the
Secured Obligations on terms and conditions satisfactory to the Administrative
Agent;

(vi) other unsecured Indebtedness of Anixter’s Subsidiaries that are
Inventory Facility Guarantors subordinated on terms and conditions satisfactory
to the Administrative Agent in right of payment with the Secured Obligations;

(vii) Indebtedness of Anixter or any of its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including obligations under
Capital Leases and any Indebtedness assumed in connection with the acquisition
of any such assets or secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (xiii) below; provided that (A) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause together
with any Refinance Indebtedness in respect thereof permitted by clause
(xiii) below, shall not exceed $50,000,000 at any time outstanding;

(viii) Indebtedness of one or more of Anixter and its Subsidiaries under the
Inventory Facility;

(ix) unsecured Indebtedness of Anixter in an aggregate principal amount of up to
$500,000,000 evidenced by certain senior unsecured notes and incurred in
connection with, and for the purpose of financing a portion of the consideration
payable in connection with, the consummation of the HD Supply Acquisition;

(x) Indebtedness of Anixter Canada in an aggregate principal amount of up to
CAD 300,000,000 in the form of a term loan incurred in connection with, and for
the purpose of financing portion of the consideration payable in connection
with, the consummation of the HD Supply Acquisition;

(xi) Indebtedness (including Indebtedness represented by letters of credit) of
Anixter Canada in an aggregate principal amount of up to CAD 50,000,000 in the
form of a revolving credit facility incurred for working capital and other
general corporate purposes;

(xii) Indebtedness (including Indebtedness represented by letters of credit) of
Foreign Subsidiaries of Anixter (other than Anixter Canada) in an aggregate
principal amount of up to $150,000,000 incurred for working capital and other
general corporate purposes;

(xiii) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (ii) and (vii) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (A) such
Refinance Indebtedness does not increase the principal amount (except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder) or interest rate
of the Original Indebtedness, (B) any Liens securing such Refinance Indebtedness
are not extended to any additional property of Anixter or any of its
Subsidiaries, (C) neither Anixter nor any Subsidiary of Anixter, as the case may
be, that was not originally obligated with respect to repayment of such Original
Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (D) such Refinance

 

87



--------------------------------------------------------------------------------

Indebtedness does not result in a shortening of the average weighted maturity of
such Original Indebtedness, (E) the terms of such Refinance Indebtedness are not
materially less favorable to the obligor thereunder than the original terms of
such Original Indebtedness (other than changes in the interest rates applicable
thereto to reflect current market conditions) and (F) if such Original
Indebtedness was subordinated in right of payment to the Obligations, then the
terms and conditions of such Refinance Indebtedness must include subordination
terms and conditions that are at least as favorable to the Administrative Agent
and the Lenders as those that were applicable to such Original Indebtedness;

(xiv) Indebtedness under Swap Agreements permitted under Section 7.07; and

(xv) Indebtedness of Anixter and any other member of the Consolidated Group
owing to Bank Mendes Gans N.V. (or any successor thereto) in an aggregate amount
not at any time to exceed the aggregate amount on deposit by the Consolidated
Group with Bank Mendes Gans N.V. (or any successor thereto) at such time.

(b) Notwithstanding anything to the contrary contained in Section 7.01(a),
Anixter will not, and will not permit any of its applicable Subsidiaries to,
create or incur any Specified Secured Debt unless (i) after giving effect to the
creation or incurrence of such Specified Secured Debt, the pro forma Secured
Debt-to-CTNA Ratio would not be 10% or greater, and (ii) not later than five
(5) Business Days prior to any proposed creation or incurrence of Specified
Secured Debt, Anixter furnishes (or causes to be furnished) to the
Administrative Agent written notice of such proposed creation or incurrence of
Specified Secured Debt and a certificate of a Financial Officer of Anixter
certifying compliance with this Section 7.01(b) and attaching pro forma
computations of the Secured Debt-to-CTNA Ratio before and after giving effect to
such proposed creation or incurrence of Specified Secured Debt.

(c) Notwithstanding anything to the contrary contained in this Section 7.01, the
Borrower will not create, incur, assume or suffer to exist any Indebtedness,
except (i) Indebtedness owed to the Administrative Agent and the Lenders under
this Agreement, (ii) Indebtedness evidenced by the Borrower Subordinated Note,
and (iii) Indebtedness incurred as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.

SECTION 7.02. Liens.

(a) Anixter will not permit any member of the Consolidated Group to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
Receivables) or rights in respect of any thereof, except:

(i) Liens created pursuant to any Loan Document;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of Anixter or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 7.02; provided that
(i) such Lien shall not apply to any other property or asset of the Anixter or
such Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(iv) Liens on fixed or capital assets acquired, constructed or improved by
Anixter or any of its Subsidiaries; provided that (i) such Liens secure
Indebtedness permitted by clause (vii) of Section 7.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or

 

88



--------------------------------------------------------------------------------

within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) such Liens shall not apply to any other
property or assets of Anixter or any of its Subsidiaries, and (iv) the value of
the Property securing such Indebtedness approximates the amount of such
Indebtedness;

(v) any Lien existing on any property or asset prior to the acquisition thereof
by Anixter or any of its Subsidiaries or existing on any property or asset of
any Person that is acquired in an acquisition permitted by Section 7.04(a)(v)
that is consummated after the date hereof; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien shall not apply to any other property or assets (other than additions,
accessions, and improvements thereto and the proceeds and products thereof), and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof;

(vi) Liens in favor of the Inventory Facility Administrative Agent arising in
connection with and securing the Indebtedness under the Inventory Facility
permitted by clause (viii) of Section 7.01(a);

(vii) Liens arising in connection with and securing Indebtedness permitted by
clauses (x), (xi), and (xii) of Section 7.01(a);

(viii) Liens on assets of any joint venture described in Section 7.04(vi);

(ix) Liens on the assets of Foreign Subsidiaries of Anixter; provided that the
aggregate amount of Indebtedness secured by such Liens shall not exceed the
amounts set forth in the aggregate in clauses (x), (xi) and (xii) of
Section 7.01(a);

(x) (i) Liens in favor of the Borrower granted by Anixter arising in connection
with the Receivables Facility Transactions, and (ii) Liens in favor of Anixter
granted by the Borrower arising in connection with the Receivables Facility
Transactions and securing the Indebtedness permitted by Section 7.01(a)(iv)(A);

(xi) Liens not otherwise permitted hereunder in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding; and

(xii) (A) Liens securing “Swap Obligations” under and as defined in the
Inventory Facility Credit Agreement; and (B) Liens securing obligations under
other Swap Agreements permitted by Section 7.07, so long as the underlying
assets securing such obligations are assets of one or more Foreign Subsidiaries.

(b) Notwithstanding the foregoing, Anixter will not create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory, the sale or lease of which would
give rise to a Receivable other than as permitted pursuant to the Inventory
Facility.

(c) Notwithstanding anything to the contrary contained in this Section 7.02, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Lien upon (including the filing of any financing statement) or with respect
to, any Receivable, or the Related Security or Collections with respect thereto,
or upon or with respect to any related Contract, or any Lock-Box, Collection
Account, or any Company Owned Post

 

89



--------------------------------------------------------------------------------

Office Box, or assign any right to receive income with respect thereto (other
than, in each case, Liens described in Section 7.02(a)(i) and Section 7.02(a)(x)
and under clause (a) of the Customary Permitted Liens), and the Borrower will
defend the right, title and interest of the Administrative Agent and the Lenders
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under the Borrower or any Originator.

SECTION 7.03. Fundamental Changes.

(a) Notwithstanding anything to the contrary contained in this Section 7.03, the
Borrower will not merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve.

(b) Anixter will not, and will not permit any member of the Consolidated Group
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except (i) as
otherwise permitted under Section 7.05, and (ii) that if at the time thereof and
immediately after giving effect thereto no Amortization Event shall have
occurred and be continuing any Subsidiary of Anixter (other than the Borrower)
may merge into Anixter or another Subsidiary of Anixter (other than the
Borrower); provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 7.04.

(c) Anixter will not permit any member of the Consolidated Group to, acquire by
purchase or otherwise any property or assets of, or stock or other evidence of
beneficial ownership of, any Person, except in the ordinary course of its
business or to the extent permitted pursuant to Section 7.04(a). Notwithstanding
anything to the contrary contained in this Section 7.03, the Borrower will not
acquire by purchase or otherwise any property or assets of, or stock or other
evidence of beneficial ownership of, any Person, other than as contemplated by
Section 6.19.

(d) Anixter will not, and will not permit any member of the Consolidated Group
to, engage to any material extent in, any business other than businesses of the
type conducted by Anixter and its Subsidiaries on the date hereof, business of
the type proposed to be conducted in connection with and following the
consummation of the Related Transactions, and businesses in substantially
similar or related businesses thereto and reasonable extensions thereof.
Notwithstanding anything to the contrary contained in this Section 7.03, the
Borrower will not engage in any business or undertaking other than the
transactions and undertakings expressly permitted by this Agreement or the
Receivables Sale Agreement.

(e) Each of the Borrower and Anixter will not, and Anixter will not permit any
member of the Consolidated Group to, change its fiscal year from the basis in
effect on the Effective Date, except that any Subsidiary of Anixter may conform
its fiscal year to Anixter’s Fiscal Year.

SECTION 7.04. Investments, Loans, Advances, Guarantees and Acquisitions.

(a) Anixter will not, and will not permit any member of the Consolidated Group
to, directly or indirectly, make or commit to make any advance, loan, extension
of credit or capital contribution, or purchase of any stock, bonds, notes,
debentures or other securities or evidences of indebtedness of, or make any
other investment in, any Person, including any Affiliate (each such transaction,
an “Investment”) except:

(i) Investments by Anixter or any of its Subsidiaries in Cash Equivalents;

(ii) Investments in existence on the date hereof and described in Schedule 7.04;

 

90



--------------------------------------------------------------------------------

(iii) Investments arising from sales in the ordinary course of business on
customary trade terms;

(iv) Investments constituting loans by Anixter or any Subsidiary of Anixter to
its employees not in excess of an aggregate amount of $10,000,000 outstanding at
any one time;

(v) the acquisition (in any transaction or series of related transactions) by
Anixter or any of its Subsidiaries of substantially all of the assets or all of
the Equity Interests of any Person, and Investments in connection with any such
acquisition, in each case so long as (i) such acquisition is not a hostile or
contested acquisition, (ii) the business acquired in connection with such
acquisition is not engaged, directly or indirectly, in any line of business
other than the businesses in which Anixter or any of its Subsidiaries are
engaged on the Effective Date and any business activities that are substantially
similar or related thereto, (iii) no Amortization Event exists or would result
therefrom, and (iv) the Payment Conditions are satisfied;

(vi) Investments in any joint ventures and Investments in connection with the
purchase of any other Person’s interest in any such joint ventures, which do not
exceed $50,000,000 in the aggregate outstanding at any one time;

(vii) Investments (other than those set forth on Schedule 7.04) in notes
receivable received in connection with transactions permitted pursuant to
Section 7.04(a)(iv);

(viii) Investments by Anixter in any Subsidiary of Anixter that is an
Inventory Facility Loan Party or by any Subsidiary of Anixter in Anixter;

(ix) Investments by Anixter in any Subsidiary of Anixter that is not an
Inventory Facility Loan Party (other than the Borrower), in each case so long as
(A) no Amortization Event exists or would result therefrom, and (B) after giving
effect to the proposed Investment as if it occurred on the first day of the Pro
Forma Period, pro forma Combined Availability would be greater than 15% of the
Combined Commitment at all times during the Pro Forma Period;

(x) Investments constituting loans permitted by Section 7.01(a)(iv) or
Accommodation Obligations permitted under Section 7.04(b);

(xi) Investments in the form of Swap Agreements permitted by Section 7.07;

(xii) investments of any Person existing at the time such Person becomes a
Subsidiary of Anixter or consolidates or merges with Anixter or any of its
Subsidiaries (including in connection with an acquisition permitted under
Section 7.04(a)(v)) so long as such investments were not made in contemplation
of such Person becoming a Subsidiary or of such merger;

(xiii) investments constituting deposits described in clause (c) of the
definition of “Customary Permitted Liens”;

(xiv) Investments constituting Accommodation Obligations permitted by
Section 7.04(b); and

(xv) Investments by any non-Inventory Facility Loan Party in any other
non-Inventory Facility Loan Party.

 

91



--------------------------------------------------------------------------------

(b) Anixter will not, and will not permit any member of the Consolidated Group
to, directly or indirectly, create or become or be liable with respect to any
Accommodation Obligation involving Indebtedness of AXE or any Affiliate of AXE
which is not a Subsidiary of Anixter. In addition, Anixter will not, and will
not permit any member of the Consolidated Group to, directly or indirectly,
create or become or be liable with respect to any Accommodation Obligation
except:

(i) guaranties resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

(ii) Accommodation Obligations arising in connection with the Related
Transactions Documents;

(iii) Accommodation Obligations by Anixter with respect to lessees’ obligations
to third-party lessors under leases of Property purchased from Anixter and its
Subsidiaries, in an aggregate amount not to exceed $10,000,000;

(iv) Accommodation Obligations of Anixter and its Subsidiaries arising in
connection with Swap Agreements permitted pursuant to Section 7.07;

(v) Accommodation Obligations of Anixter and its Subsidiaries of Indebtedness
permitted by Section 7.01(a); and

(vi) other Accommodation Obligations by Anixter and its Subsidiaries so long as
(A) the aggregate amount of Indebtedness outstanding in respect of which such
Accommodation Obligation has been given does not at any time exceed $175,000,000
and (B) the Payment Conditions are satisfied; provided, however, that no such
Accommodation Obligations shall be entered into or incurred after the occurrence
and during the continuance of an Amortization Event.

(c) Notwithstanding anything to the contrary contained in this Section 7.04, the
Borrower will not (i) make any Investment other than in Cash Equivalents, nor
(ii) directly or indirectly, create or become or be liable with respect to any
Accommodation Obligation except guaranties resulting from endorsement of
negotiable instruments for collection in the ordinary course of business.

SECTION 7.05. Asset Sales.

(a) Anixter will not permit any member of the Consolidated Group to, sell,
transfer, lease, or otherwise Dispose of any asset, including any Equity
Interest owned by it, or any income or profits therefrom, except:

(i) sales, transfers and dispositions of (A) Inventory in the ordinary course of
business and (B) disposition of obsolete equipment in the ordinary course of
business;

(ii) sales by Anixter of Equity Interests of a Subsidiary held by it, in any
transaction or series of related transactions not constituting a Material
Transaction, individually or taken together;

(iii) sales, assignments, transfers, leases, conveyances or other dispositions
of other assets, other than Equity Interests of any Subsidiary, for cash
consideration and for not less than fair market value which do not constitute a
Material Transaction individually or in the aggregate (together with all sales
of Equity Interests of any Subsidiary under clause (ii) above);

 

92



--------------------------------------------------------------------------------

(iv) sales, assignments, transfers, leases, conveyances or other Dispositions of
assets to Anixter or a Subsidiary of Anixter that is an Inventory Facility Loan
Party;

(v) transfers of assets to any Affiliate for less than fair market value to the
extent such transfer constitutes a permitted Investment pursuant to
Section 7.04(a);

(vi) Receivables Facility Transactions;

(vii) sales, assignments, transfers, leases, conveyances and other Dispositions
among Foreign Subsidiaries; and

(viii) Sale and Leaseback Transactions permitted by Section 7.06.

(b) Notwithstanding anything to the contrary contained in Section 7.05(a),
Anixter will not, and will not permit any of its applicable Subsidiaries to,
Dispose of any assets (whether in a Material Transaction or otherwise) if, after
giving effect to such Disposition, the pro forma Secured Debt-to-CTNA Ratio
would be 10% or greater. No later than five (5) Business Days prior to any
proposed Disposition of assets, Anixter will furnish (or will caused to be
furnished) to the Administrative Agent and each Lender written notice of such
proposed Disposition and a certificate of a Financial Officer of Anixter
certifying compliance with this Section 7.05(b) and attaching pro forma
computations of Secured Debt-to-CTNA Ratio before and after giving effect to
such proposed Disposition.

(c) Notwithstanding anything to the contrary contained in this Section 7.05, the
Borrower will not sell, transfer, lease or otherwise Dispose of any asset owned
by it, or any income or profits therefrom except as contemplated by the
Receivables Facility Transaction Documents.

SECTION 7.06. Sale and Leaseback Transactions.

(a) Anixter will not, and will not permit any member of the Consolidated Group
to, enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (a “Sale and Leaseback
Transaction”), except for any such sale of any fixed or capital assets by
Anixter or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 365 days after Anixter or such Subsidiary acquires or completes the
construction of such fixed or capital asset.

(b) Notwithstanding anything to the contrary contained in this Section 7.06, the
Borrower will not enter into any Sale and Leaseback Transaction.

SECTION 7.07. Swap Agreements.

(a) Anixter will not permit any member of the Consolidated Group to, enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which such Person has actual exposure (other than those in respect of
Equity Interests of any Subsidiary), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (of Anixter floating
to fixed rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of such Person.

(b) Notwithstanding anything to the contrary contained in this Section 7.07, the
Borrower will not enter into any Swap Agreement.

 

93



--------------------------------------------------------------------------------

SECTION 7.08. Payments to AXE and Anixter; Certain Payments of Indebtedness.

(a) Anixter will not declare or make, directly or indirectly, any payment,
distribution or contribution to or investment in AXE (whether in cash or
otherwise), and Anixter will not permit any member of the Consolidated Group to,
declare or make, directly or indirectly, make any payment, distribution or
contribution to or investment in AXE (whether in cash or otherwise), except:

(i) Anixter and its Subsidiaries may declare and make payments to AXE so that
AXE may pay any directors’ fees and reasonable allocated expenses in an
aggregate amount not to exceed $7,500,000 during any Fiscal Year;

(ii) Anixter and its Subsidiaries may make payments to AXE (A) that are applied
by AXE to pay its actual income tax liabilities in respect of income earned by
Anixter and its Subsidiaries, or (B) that are applied by AXE to make any cash
settlements to management or employees under equity awards consistent with its
past practice not in excess of $7,500,000 in the aggregate during any calendar
year; and

(iii) Anixter and its Subsidiaries may make any other payment, distribution or
contribution to or investment in AXE (whether in cash or otherwise), in each
case so long as (A) no Amortization Event exists or would result therefrom, and
(B) the Payment Conditions are satisfied.

(b) Anixter will not, and will not permit any Inventory Facility Loan Party to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) (A) payments of interest and principal (including prepayments) in respect
of the Indebtedness under the Inventory Facility and permitted under clause
(viii) of Section 7.01(a), (B) payments of interest and principal (including
prepayments) by the Borrower to Anixter in respect of the Indebtedness of the
Borrower to Anixter arising under Receivables Facility Transactions and
permitted under clause (iv)(A) of Section 7.01(a) and (C) payment of regularly
scheduled interest and principal payments as and when due in respect of any
other Indebtedness permitted under Section 7.01, other than payments in respect
of the Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 7.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 7.05;
and

(v) any other payments in respect of any Indebtedness, in each case, so long as
(A) no Amortization Event exists or would result therefrom, and (B) the Payment
Conditions are satisfied.

 

94



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 7.08, the
Borrower will not declare or make, directly or indirectly, any payment,
distribution or contribution to or investment in Anixter if an Amortization
Event or a Potential Amortization Event has occurred and is continuing or would
result therefrom or if after giving pro forma effect thereto, the Borrower would
not be in compliance with Section 7.14(b).

(d) Notwithstanding anything to the contrary contained in this Section 7.08, the
Borrower will not make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property of
or in respect of principal of or interest on any Indebtedness, or any payment or
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or terminate any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payments of interest and principal (including prepayments) by the Borrower
to Anixter in respect of the Indebtedness of the Borrower to Anixter arising
under Receivables Facility Transactions;

SECTION 7.09. Transactions with Affiliates. Anixter will not, and will not
permit any Inventory Facility Loan Party to, directly or indirectly enter into
or permit to exist any transaction (including any sale, lease or other transfer
of any property or assets, any purchase, lease or other acquisition of any
property or assets, or the rendering of any service) with any Affiliate of
Anixter that is not an Inventory Facility Loan Party that involves one or more
payments to such Affiliate in excess of $5,000,000 for any single transaction or
series of related transactions on terms that are less favorable to it than those
fair and reasonable terms that might be obtained in a comparable arms-length
transaction at the time (other than payments to AXE permitted pursuant to
Section 7.08(a)); provided that the foregoing shall not restrict transactions
among Foreign Subsidiaries. Notwithstanding anything to the contrary contained
in this Section 7.09, the Borrower will not enter into or permit to exist any
transaction (including any sale, lease, or other transfer of any property or
assets, any purchase, lease, or other acquisition of any property or assets, or
the rendering of any service) with any Person, except as specifically permitted
under the Receivables Facility Transactions.

SECTION 7.10. Restrictive Agreements.

(a) Anixter will not, and will not permit any Inventory Facility Loan Party to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of such Person to create, incur, or permit to exist any Lien
upon any of its property or assets, or (b) the ability of any Subsidiary of
Anixter to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to Anixter or any other
Subsidiary or to guarantee Indebtedness of Anixter or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 7.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

95



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 7.10, the
Borrower will not directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower to create, incur, or permit to
exist any Lien upon any of its property or assets, or (b) the ability of
Borrower to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to Anixter; provided that
the foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document or Receivables Facility Transaction
Document.

SECTION 7.11. Amendment of Material Documents.

(a) Anixter will not, and will not permit any member of the Consolidated Group
to, amend, modify or waive any of its rights under (i) any agreement relating to
any Subordinated Indebtedness, (ii) the Revolving Subordinated Note, or
(iii) the HD Supply Acquisition Agreement, in each case without five
(5) Business Days’ prior written notice or to the extent any such amendment,
modification, or waiver would be adverse to the Lenders.

(b) Notwithstanding anything to the contrary contained in this Section 7.11, the
Borrower will not, and with respect to (2) below, will not cause any Inventory
Facility Loan Party to, amend, modify or waive any of its rights under (1) its
Organization Documents or (2) any Receivables Facility Transaction Documents, in
each case, without five (5) Business Days’ prior written notice or to the extent
any such amendment, modification or waiver would impair its ability to comply
with the terms or provisions of any of the Loan Documents, including
Section 6.19 or any of the Receivables Facility Transaction Documents as in
effect on the Effective Date.

SECTION 7.12. Employee Benefit Matters.

Anixter will not, and will not permit any ERISA Affiliates (including the
Borrower) to, do any of the following which, individually, or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect:

(a) engage in any prohibited transaction described in Section 406 of ERISA or
4975 of the Code for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the U.S. Department of
Labor;

(b) permit any failure to make “minimum required contributions” (as defined in
Sections 302 of ERISA and 412 of the Code), whether or not waived;

(c) fail to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

(d) terminate any Benefit Plan in a distress termination under Section 4041(c)
of ERISA which would result in any liability to Anixter or any ERISA Affiliates;

(e) fail to make any contribution or payment to any Multiemployer Plan which
Anixter or any ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto;

 

96



--------------------------------------------------------------------------------

(f) fail to pay any required installment or any other payment required under
Section 412 or 430 of the Code on or before the due date for such installment or
other payment;

(g) amend a Plan resulting in an increase in the “adjusted funding target
attainment percentage” (as defined in Section 436 of the Code) for the plan year
such that Anixter or any ERISA Affiliates is required to provide security to
such Plan under Section 436 of the Code;

(h) permit any unfunded liabilities with respect to any Foreign Pension Plan to
exist; or

(i) fail to pay any required contribution or payment to a Foreign Pension Plan
on or before the date for such required installment or payment.

SECTION 7.13. Environmental Liabilities.

(a) Anixter will not, and will not permit any member of the Consolidated Group
to, become subject to any Environmental Liability which could reasonably be
expected to result in a Material Adverse Effect.

(b) Notwithstanding anything to the contrary contained in this Section 7.13, the
Borrower will not become subject to any Environmental Liability.

SECTION 7.14. Financial Covenants.

(a) Minimum Fixed Charge Coverage Ratio. Anixter will not permit the
Consolidated Fixed Charge Coverage Ratio, calculated as of the end of any Fiscal
Quarter for the period of four (4) Fiscal Quarters then most recently ended,
commencing on the date that a Financial Covenant Trigger Period first begins and
measured as of the end of the Fiscal Quarter ending immediately preceding the
date on which such Financial Covenant Trigger Period first began and as of the
end of each Fiscal Quarter thereafter during such Financial Covenant Trigger
Period, to be less than 1.0 to 1.0. The Consolidated Fixed Charge Coverage Ratio
will be calculated after the elimination of the minority interest in any
Subsidiaries that are not wholly owned Subsidiaries.

(b) Minimum Net Worth. The Borrower shall have at all times Net Worth of not
less than 3.5% of the Outstanding Balance of the Receivables at such time.

SECTION 7.15. Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.02(b), neither the
Borrower nor the Servicer will add or terminate any bank as a Collection Bank,
or make any change in the instructions to Obligors regarding payments to be made
to any Lock-Box or Collection Account, unless the Administrative Agent shall
have received, at least ten (10) days before the proposed effective date
therefor, (a) written notice of such addition, termination or change and
(b) with respect to the addition of a Collection Bank or the addition of a
Lock-Box or Collection Account, an executed Collection Account Agreement with
respect to the new Lock-Box or Collection Account; provided that the Borrower
may make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing
Collection Account.

SECTION 7.16. Modifications to Contracts and Credit and Collection Policy. The
Borrower will not make any change to any Credit and Collection Policy that could
reasonably be expected to adversely affect the collectability of the Receivables
or decrease the credit quality of any newly created Receivables, unless required
to do so by a change in any applicable law, rule or regulation. Except as
provided in Section 8.02(d), the Borrower or the Servicer will not extend, amend
or otherwise modify the terms of any Receivable or any related Contract other
than in accordance with the applicable Credit and Collection Policy.

 

97



--------------------------------------------------------------------------------

SECTION 7.17. Designation of Amortization Date. The Borrower will not designate
the “Amortization Date” (as defined in the Receivables Sale Agreement), or send
any written notice to the Seller in respect thereof, without the prior written
consent of the Administrative Agent, except with respect to the occurrence of an
Amortization Date arising pursuant to clause (h), (i) or (j) of Article IX. The
Borrower will not, and will not permit the Seller to, designate the
“Amortization Date” (as defined in any Receivables Transfer Agreement), or send
any written notice to any Originator in respect thereof, without the prior
written consent of the Administrative Agent, except with respect to the
occurrence of an Amortization Event of the type described in clause (h), (i), or
(j) of Article IX.

SECTION 7.18. Termination of Receivables Sale Agreement. The Borrower will not
terminate the Receivables Sale Agreement without the prior written consent of
each of the Lenders, except for a termination arising as a result of the
Facility Termination Date.

SECTION 7.19. Name Change; Offices and Records. Neither the Borrower nor the
Servicer will change its name, change its mailing address, identity, state of
incorporation, corporate structure or organizational identification number, if
any, or relocate its chief executive office or any office where Records are kept
unless it shall have: (a) given the Administrative Agent at least forty-five
(45) days’ prior written notice thereof and (b) delivered to the Administrative
Agent all financing statements, instruments and other documents requested by the
Administrative Agent in connection with such change or relocation.

SECTION 7.20. Protection of Title. The Servicer will defend the right, title and
interest of the Administrative Agent and the Lenders in, to and under the
Receivables, and the Related Security and Collections, each Contract under which
any Account arises, each Lock-Box and each Collection Account, against all
claims of third parties claiming through or under the Borrower or the Seller.

ARTICLE VIII

Administration and Collection

SECTION 8.01. Designation of the Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.01(a). Anixter is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. Anixter shall not resign as the Servicer without
the prior written consent of the Administrative Agent. The Administrative Agent
may at any time designate as Servicer any Person to succeed Anixter or any
successor Servicer. It is understood and agreed that, solely with respect to the
Subsidiary Originator Receivables, the Subsidiary Originator originating such
Subsidiary Originator Receivables is hereby designated as sub-servicer and will
perform all of the duties and obligations of the Servicer with respect to such
Subsidiary Originator Receivables.

(b) Without the prior written consent of the Administrative Agent, Anixter shall
not be permitted to delegate any of its duties or responsibilities as Servicer
to any Person other than (i) the Borrower, (ii) each Subsidiary Originator with
respect to its respective Subsidiary Originator Receivables and (iii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. Neither the Borrower nor Subsidiary
Originator shall be permitted to further delegate to any other Person any of the
duties or responsibilities of the Servicer delegated to it by Anixter.

 

98



--------------------------------------------------------------------------------

If at any time the Administrative Agent shall designate as Servicer any Person
other than Anixter, all duties and responsibilities theretofore delegated by
Anixter to the Borrower may, at the discretion of the Administrative Agent, be
terminated forthwith on notice given by the Administrative Agent to Anixter and
the Borrower.

(c) Notwithstanding the foregoing subsection (b), if Anixter shall have
delegated its duties and responsibilities as Servicer to any Person, (i) Anixter
shall be and remain primarily liable to the Administrative Agent and the Lenders
for the full and prompt performance of all duties and responsibilities of the
Servicer (other than any Servicer appointed by the Administrative Agent without
Anixter’s consent) hereunder, (ii) Administrative Agent and the Lenders shall be
entitled to deal exclusively with Anixter in matters relating to the discharge
by the Servicer (other than any Servicer appointed by the Administrative Agent
without Anixter’s consent) of its duties and responsibilities hereunder and
(iii) neither the Administrative Agent nor any of the Lenders shall be required
to give any notice, demand or other communication to any Person other than
Anixter in order for communication to the Servicer (other than any Servicer
appointed by the Administrative Agent without Anixter’s consent) and its
sub-servicer or other delegate with respect thereto to be accomplished. Anixter,
at all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.

SECTION 8.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the applicable Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account, or, to the extent permitted by the Security
Agreement, a Company Owned Post Office Box. The Servicer shall execute a
Collection Account Agreement in form and substance reasonably satisfactory to
the Administrative Agent with each bank maintaining a Collection Account at any
time. In the case of any remittances received in any Lock-Box or Collection
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Receivables or the Related
Security with respect thereto, the Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date the Administrative Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.03, the Administrative Agent may request
that the Servicer, and the Servicer thereupon promptly shall instruct all
Obligors with respect to the Receivables, to remit all payments thereon to a new
depositary account specified by the Administrative Agent and, at all times
thereafter, the Borrower and the Servicer shall not deposit or otherwise credit,
and shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

(c) The Servicer (or, during any Cash Dominion Trigger Period, the
Administrative Agent) shall administer the Collections in accordance with the
procedures described herein and in Article III. The Servicer shall set aside and
hold in trust for the account of the Borrower and the Lenders their respective
shares of the Collections in accordance with Article III. During any Cash
Dominion Trigger Period, the Servicer shall, at the request of the
Administration Agent, segregate, in a manner acceptable to the Administrative
Agent, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or the Borrower
prior to the remittance thereof in accordance with Article III to the extent of
any accrued and unpaid Obligations. If the Servicer shall be required to
segregate Collections pursuant to the preceding sentence, the Servicer shall
segregate and deposit such Collections with a bank designated by the
Administrative Agent on the first Business Day following receipt by the Servicer
of such Collections, duly endorsed or with duly executed instruments of
transfer.

 

99



--------------------------------------------------------------------------------

(d) The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, that such extension or adjustment shall not alter
the status of such Receivable as a Charged-Off Receivable or limit the rights of
the Administrative Agent or the Lenders under this Agreement. Notwithstanding
anything to the contrary contained herein, at any time during the Amortization
Period, the Administrative Agent, in its discretion or at the direction of the
Required Lenders, shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security with respect thereto.

(e) The Servicer shall hold for the Borrower and the Administrative Agent (on
behalf of the Lenders) all Records that (i) evidence or relate to the
Receivables, the related Contracts and the Related Security with respect thereto
or (ii) are otherwise necessary or desirable to collect the Receivables and
shall, as soon as practicable upon demand of the Administrative Agent, in its
discretion or at the direction of the Required Lenders, at any time following an
Amortization Event or a Potential Amortization Event, deliver or make available
to the Administrative Agent all such Records, at a place selected by the
Administrative Agent, with the consent or at the direction of the Required
Lenders.

SECTION 8.03. Collection Notices. Upon the occurrence of and during the
continuation of an Amortization Event or a Potential Amortization Event, or
during any Cash Dominion Trigger Period, the Administrative Agent is authorized
at any time to date and to deliver to the Collection Banks the Collection
Notices, and shall deliver such Collection Notices if directed to do so by the
Required Lenders. The Borrower hereby transfers to the Administrative Agent for
the benefit of the Lenders, effective when the Administrative Agent delivers
such notice, the exclusive ownership and control of each Lock-Box and Collection
Account. If any authorized signatory of the Borrower whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of a Collection Notice with respect thereto, such Collection Notice
shall nevertheless be valid as if such authority had remained in force. The
Borrower hereby authorizes the Administrative Agent, and agrees that the
Administrative Agent shall be entitled to, following the delivery of any
Collection Notice, (i) endorse the Borrower’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security with respect thereto and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than the Borrower.

SECTION 8.04. Responsibilities of the Borrower. Notwithstanding anything to the
contrary contained herein, the exercise by the Administrative Agent and the
Lenders of their rights hereunder shall not release the Servicer, any Originator
or the Borrower from any of their duties or obligations with respect to the
Receivables or under the related Contracts. Neither the Administrative Agent nor
any of the Lenders shall have any obligation or liability with respect to the
Receivables or the related Contracts, nor shall any of them be obligated to
perform the obligations of the Borrower.

SECTION 8.05. Servicing Fees. In consideration of Anixter’s agreement to act as
Servicer hereunder and as compensation for its servicing activities, the Lenders
hereby agree that, so long as Anixter shall continue to perform as Servicer
hereunder, the Borrower shall pay over to Anixter a fee (the “Servicing Fee”) on
the first calendar day of each month, in arrears for the immediately preceding
calendar month, equal to 0.37% times the Outstanding Balance of all Receivables
generated during such immediately preceding calendar month, as compensation for
its servicing activities.

 

100



--------------------------------------------------------------------------------

ARTICLE IX

Amortization Events

If any of the following events (“Amortization Events”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, or the Seller shall fail to make any payment or
deposit required under the Receivables Sale Agreement when due, in any case
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) (i) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or (ii) the Seller shall
fail to make any payment or deposit required to be paid to a Lender, the
Administrative Agent or an Indemnitee under this Agreement or any other Loan
Document;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or Anixter or any of its Subsidiaries in, or in connection with, this
Agreement, any other Loan Document or any Receivables Facility Transaction
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement, any other
Loan Document or any Receivables Facility Transaction Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been false or misleading in any material respect (or, if such
representation or warranty is already qualified or modified by materiality in
the text thereof, in any respect) when made or deemed made;

(d) the Borrower, Anixter or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.01 (other
than clauses (b) (but only with respect to the last Fiscal Quarter of a Fiscal
Year), (i), (j), (l) and (m)), Section 6.02(a), Section 6.03 (with respect to
the Borrower’s existence), Section 6.08, Section 6.10 or in Article VII (other
than Section 7.12);

(e) (i) the Borrower, Anixter or any of its Subsidiaries shall fail to observe
or perform any covenant, condition or agreement contained in Section 6.01(b)
(but only with respect to the last Fiscal Quarter of a Fiscal Year), (i), (j),
(l), and (m), Section 6.02 (other than clause (a)), Section 6.03 (other than
with respect to the Borrower’s existence), Section 6.04, Section 6.05,
Section 6.06 (solely if the Borrower refuses to permit any representative
designated by the Administrative Agent or any Lender to visit and inspect the
Borrower’s properties, to conduct at such Person’s premises field examinations
of such Person’s assets, liabilities, books and records, including examining and
making extracts from its books and records, environmental assessment reports,
and to discuss its affairs, finances and condition with its officers and
independent accountants, in each case subject to and in accordance with
Section 6.06), Section 6.07, or Section 6.14, and such failure shall continue
unremedied for a period of fifteen (15) days after the earlier of knowledge of
such breach by the Borrower, Anixter or any of its Subsidiaries or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender), provided that with respect to Section 6.01(b) as set forth in
this clause, the grace period shall be the shorter of fifteen (15) days and the
date such deliveries required thereunder were delivered or required to be
delivered to the SEC; or (ii) the Borrower, Anixter or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement, any other Loan Document (unless a specific cure and/or grace
period relating to such covenant, condition or agreement is referenced in such
Loan Document) or any Receivables Facility Transaction Document (other than
those

 

101



--------------------------------------------------------------------------------

which constitute a default under another Section of this Article), and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of knowledge of such breach by the Borrower, Anixter or any of its
Subsidiaries or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender);

(f) AXE, Anixter or any Subsidiary of Anixter shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness when and as the same shall become due and payable (beyond
any applicable grace period);

(g) (i) any event of default (however defined) occurs under the Inventory
Facility; or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, AXE, Anixter, or any Subsidiary of Anixter with assets
in excess of $35,000,000 or any such Person’s debts, or of a substantial part of
any such Person’s assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, AXE, Anixter, or any Subsidiary of Anixter
with assets in excess of $35,000,000 or for a substantial part of any such
Person’s assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) the Borrower, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall become unable, admit in writing its inability, or
publicly declare its intention not to, or fail generally to pay its debts as
they become due;

(k) (i) an Enforceable Judgment (other than an Enforceable Judgment described in
the proviso contained in the definition of the term “Enforceable Judgment”) for
the payment of money in excess of $35,000,000 shall be rendered against Anixter,
any Subsidiary of Anixter, or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to enforce any such Enforceable Judgment; or (ii) any
Enforceable Judgment described in the proviso contained in the definition of the
term “Enforceable Judgment” shall be rendered against the Borrower;

(l) any order, judgment, or decree shall be entered against the Borrower, AXE,
Anixter, or any Subsidiary of Anixter with assets in excess of $35,000,000
decreeing its involuntary dissolution or split-up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days,

 

102



--------------------------------------------------------------------------------

or the Borrower, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall otherwise dissolve or cease to exist, in each case
except as expressly permitted pursuant to Section 7.03(a) or 7.03(b);

(m) (i) any one or more Termination Events occur which could reasonably be
expected to subject Anixter or an ERISA Affiliate to a liability to pay more
than $75,000,000 in the aggregate, or (ii) the plan administrator of any Plan
applies under Section 412(c) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the substantial business hardship
upon which the application for the waiver is based could reasonably be expected
to subject either Anixter or any ERISA Affiliate to a liability of more than
$75,000,000 in the aggregate;

(n) (i) a Change in Control shall occur, (ii) Anixter shall cease to own
directly or indirectly all of the capital stock of the Borrower (other than
director’s qualifying shares); (iii) except as permitted in Section 7.05(a),
Anixter shall cease to own directly or indirectly at least 51% of the
outstanding stock of each class of the capital stock of each Subsidiary of
Anixter; or (iv) AXE shall cease to own at least 51% of the outstanding stock of
each class of the capital stock of Anixter;

(o) any breach or other violation by any holder of the Revolving Subordinated
Note of the subordination or enforcement restrictions applicable thereto shall
occur;

(p) any Obligation Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Obligation Guaranty or any Guarantor shall fail to
comply with any Obligation Guaranty to which it is a party, or any Guarantor
shall deny that it has any further liability under any Obligation Guaranty to
which it is a party, or shall give notice to such effect;

(q) except as permitted by the terms of this Agreement, any Collateral Document,
or the Intercreditor Agreement, (i) any Collateral Document shall for any reason
fail to create a valid security interest in any Collateral with a value of
$1,000,000 or greater in the aggregate purported to be covered thereby, or
(ii) any Lien securing any Secured Obligation shall cease to be a perfected,
first-priority Lien;

(r) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(s) any material provision of any Loan Document or any Receivables Facility
Transaction Document for any reason ceases to be valid, binding and enforceable
in accordance with its terms (or any Person party thereto shall challenge the
enforceability of any Loan Document or any Receivables Facility Transaction
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents or any
Receivables Facility Transaction Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(t) the Indebtedness evidenced by the 5.625% Senior Notes due 2019 issued under
the 2012 Notes Indenture is not repaid in full or refinanced or replaced on
terms mutually satisfactory to Anixter and the Administrative Agent (including,
as to any Indebtedness refinancing or replacing such notes, such Indebtedness
having a maturity date not earlier than ninety (90) days after the Maturity
Date) by January 31, 2019, which is the date that is ninety (90) days before the
stated maturity date of such notes as of the Effective Date;

(u) any requirement arises under the 2012 Notes Indenture to grant liens upon
any Collateral to secure any Indebtedness issued under the 2012 Notes Indenture;

 

103



--------------------------------------------------------------------------------

(v) as at the end of any Collection Period, the occurrence and continuation of a
Servicer Termination Event shall have occurred; or

(w) The Seller shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to the Borrower under the Receivables Sale Agreement, other than as
a result of the occurrence of the Facility Termination Date;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Amortization Event, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE X

The Administrative Agent

SECTION 10.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” as used herein or in any
other Loan Documents (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

SECTION 10.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

 

104



--------------------------------------------------------------------------------

exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Affiliate thereof as if it were
not the Administrative Agent hereunder.

SECTION 10.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Potential Amortization Event has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02), and, (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Potential Amortization Event unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 10.04. Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 10.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

 

105



--------------------------------------------------------------------------------

SECTION 10.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 11.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

SECTION 10.07. Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower

 

106



--------------------------------------------------------------------------------

and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Borrower and will rely significantly upon the Borrower’s books and
records, as well as on representations of the Borrower’s personnel and that the
Administrative Agent undertakes no obligation to update, correct or supplement
the Reports; (iv) it will keep all Reports confidential and strictly for its
internal use, not share the Report with the Borrower or any other Person except
as otherwise permitted pursuant to this Agreement; and (v) without limiting the
generality of any other indemnification provision contained in this Agreement,
(A) it will hold the Administrative Agent and any such other Person preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
extension of credit that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (B) it will pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Administrative Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

SECTION 10.08. Other Agency Titles. Each of the Joint Lead Arrangers, Joint Book
Runners, Administrative Agent, Co-Syndication Agents, and Co-Documentation
Agents shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Administrative Agent, Co-Syndication Agent and Co-Documentation
Agent, as applicable, as it makes with respect to the Administrative Agent in
the preceding paragraph.

SECTION 10.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the

 

107



--------------------------------------------------------------------------------

security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Administrative Agent for
the benefit of the Secured Parties upon the terms of the Collateral Documents.
In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

SECTION 10.10. Flood Laws. Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). Chase, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

ARTICLE XI

Miscellaneous

SECTION 11.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i) if to the Borrower at:

2301 Patriot Boulevard

Glenview, IL 60026

Attention: David Johnson

Facsimile No: (224) 521-8990

 

  (ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. at:

10 S. Dearborn Street, 22nd Floor

Mail Code: IL1-1454

Chicago, IL 60603

Attention: Stephanie Lis

Facsimile No: (312) 732-1262

 

  (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

All such notices and other communications (1) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (2) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(3) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

 

108



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Potential Amortization Event
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the applicable Lender. Each of the Administrative
Agent and the Borrower (on behalf of itself and Anixter) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures approved by it; provided that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) Borrower and Anixter each agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower or Anixter pursuant to
any Loan Document or the transactions contemplated therein which is distributed
by the Administrative Agent, any Lender or the Issuing Bank by means of
electronic communications pursuant to this Section, including through an
Electronic System.

 

109



--------------------------------------------------------------------------------

SECTION 11.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower or Anixter therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Potential Amortization Event,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Potential Amortization Event at the
time.

(b) Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase), neither this Agreement nor any other Loan Document
(other than the Fee Letter) nor any provision hereof or thereof may be waived,
amended or modified except (x) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower, the Servicer
and the Required Lenders or (y) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by the Administrative
Agent and the Borrower and/or Anixter, as applicable, that are parties thereto,
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender), (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or the date of any payment or deposit of
Collections by the Borrower or the Servicer, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment or change the definition of “Maturity Date”, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the order or manner in which payments are shared, without the
written consent of each Lender (other than any Defaulting Lender), (v) increase
the advance rates set forth in the definition of “Borrowing Base” or otherwise
amend, modify, or eliminate the definition of “Borrowing Base” or any of the
defined terms (including the definition of “Eligible Receivables”) that are used
in that definition to the extent that any such change results in more credit
being made available to the Borrower based upon the Borrowing Base, but not
otherwise, without the written consent of each Lender (other than any Defaulting
Lender) or change the definition of “Amortization Event” or “Commitment” without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release AXE from its obligation under the AXE
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender (other than any Defaulting Lender),
(ix) modify clause (t) of Article IX without the written consent of each Lender
(other than any Defaulting Lender), or (x) except as provided in clause (c) of
this Section or in any Collateral Document, release all

 

110



--------------------------------------------------------------------------------

or substantially all of the Collateral, without the written consent of each
Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 11.04. Any amendment, waiver or other modification of this Agreement or
any other Loan Document that by its terms affects the rights or duties under
this Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Borrower on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Person disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to Anixter or one of its Subsidiaries under a lease which has expired or
been terminated in a transaction permitted under this Agreement, or (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that, the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $15,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrower as to the value of any Collateral to be so released, without
further inquiry). Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Borrower in respect of) all interests retained by
the Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 11.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination,

 

111



--------------------------------------------------------------------------------

including payments due to such Non-Consenting Lender under Section 2.15 and
Section 2.17, and (2) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.16 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 11.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay all (i) reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through an Electronic System) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, the Administrative Agent’s Liens in and to the Collateral or the
Lenders’, the Swingline Lender’s and the Issuing Banks’ relationship with AXE,
Anixter or the Borrower, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and including
reasonable out-of-pocket costs and expenses relative to third party claims or
any other lawsuit or adverse proceeding paid or incurred. With respect to fees,
charges and disbursements of counsel described in clause (iii) above, the
foregoing shall be limited to the reasonable out-of-pocket fees, charges and
disbursements of counsel of one counsel for the Administrative Agent and one
counsel for the Lenders unless a conflict of interest arises, and, in such case,
additional counsel for each Lender to the extent reasonably required by such
conflict of interest. Expenses being reimbursed by the Borrower under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any of the Borrower or
Anixter under the Loan Documents that the Borrower or Anixter fails to pay or
take; and

 

112



--------------------------------------------------------------------------------

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) Each of the Borrower and Anixter shall jointly and severally indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee
(collectively, “Indemnified Amounts”), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of:

(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the Borrower of its
obligations thereunder, the consummation of the Transactions or any other
transaction contemplated hereby, and/or the enforcement of any rights or
remedies of any Indemnitee provided under the Loan Documents, any agreement or
instrument contemplated thereby or by any Requirement of Law;

(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit);

(iii) the failure of the Borrower to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by a Loan Party for Taxes pursuant to Section 2.17; and

(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any of its Affiliates
or any other Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee;

excluding, however, in all of the foregoing instances:

(i) Indemnified Amounts to the extent the same are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee;

(ii) Indemnified Amounts to the extent the same result from a dispute among
Indemnitees that does not involve an action or omission by any member of the
Consolidated Group and does not involve a claim against the Administrative
Agent, the Issuing Bank, or any Lender in its capacity as such;

 

113



--------------------------------------------------------------------------------

(iii) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy, or
lack of creditworthiness of the related Obligor or the financial inability of
the related Obligor to pay; or

(iv) Excluded Taxes.

Without limiting the generality of the foregoing indemnification, the Borrower
and Anixter shall indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all Indemnified Amounts incurred by or asserted against
any Indemnitee (including losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to the
Borrower or Anixter) arising out of, in connection with, or as a result of:

(a) any representation or warranty made by the Borrower or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Loan Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;

(b) any failure by the Borrower or any Originator to comply with any applicable
law, rule or regulation with respect to any Receivable or any related Contract,
or the nonconformity of any Receivable or any related Contract with any such
applicable law, rule or regulation or any failure of any Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(c) any failure by the Borrower or any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Loan Document;

(d) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, or services that are the
subject of any Receivable or any related Contract;

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise, or services that are the subject of such Receivable or the
furnishing or failure to furnish such merchandise or services;

(f) the commingling by the Borrower of Collections of Receivables at any time
with other funds;

(g) any investigation, litigation or proceeding related to or arising from this
Agreement or any other Loan Document, the transactions contemplated hereby, the
use of the proceeds of any Loan, the security interest in the Receivables or any
other investigation, litigation or proceeding relating to the Borrower or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(h) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

114



--------------------------------------------------------------------------------

(i) any failure of the Borrower to acquire and maintain legal and equitable
title to, and ownership of, any Receivable and the Related Security and
Collections with respect thereto from the Seller, free and clear of any Lien
(except as contemplated by the Loan Documents); or any failure of the Borrower
to give reasonably equivalent value to Seller under the Receivables Sale
Agreement in consideration of the transfer by the Seller of any Receivable, or
any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

(j) any failure of Anixter to acquire and maintain legal and equitable title to,
and ownership of, any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator free and clear of any Lien
(except as contemplated by the Loan Documents); or any failure of Anixter to
give reasonably equivalent value to any Originator under the related Receivables
Transfer Agreement in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

(k) any Amortization Event described in Article IX, clauses (h), (i) and (j) has
occurred;

(l) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Lenders a first priority perfected security interest in the
Receivables, and the Related Security and Collections with respect thereto, free
and clear of any Lien (except as created by the Loan Documents);

(m) any failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, or the
Related Security and Collections with respect thereto, and the proceeds of any
thereof;

(n) any action or omission by the Borrower which reduces or impairs the rights
of the Administrative Agent or the Lenders with respect to any Receivable or the
value of any Receivable;

(o) any attempt by any Person, other than a Lender, to void any Loan or Letter
of Credit hereunder or the security interest of the Administrative Agent for the
benefit of the Lenders in the Receivables, and the Related Security and
Collections with respect thereto, created by the Loan Documents, in each case
under statutory provisions or common law or equitable action; or

(p) the failure of any Receivable included as an Eligible Receivable on any
Borrowing Base Certificate to be an Eligible Receivable as of the date of such
Borrowing Base Certificate.

(c) The Servicer shall indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all Indemnified Amounts incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of the Servicer’s failure to duly and punctually perform its obligations
under this Agreement or the Servicer’s activities hereunder, excluding, however:

(i) Indemnified Amounts to the extent the same are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee;

 

115



--------------------------------------------------------------------------------

(ii) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy,
lack of creditworthiness or financial inability of the related Obligor or the
unwillingness of the related Obligor to pay (other than in connection with a
dispute giving rise to a Dilution); or

(iii) Excluded Taxes.

provided that nothing contained in this sentence shall limit the liability of
the Servicer or limit the recourse of the Lenders to the Servicer for
Collections received by the Servicer and required to be remitted by it under the
terms of this Agreement.

Without limiting the generality of the foregoing indemnification, the Servicer
shall indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all Indemnified Amounts incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of:

(a) any representation or warranty made by the Servicer (or any officers of the
Servicer) under or in connection with this Agreement, any other Loan Document or
any other information or report delivered by any such Person pursuant hereto or
thereto, which shall have been false or incorrect when made or deemed made;

(b) any failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Receivable or any related Contract;

(c) any failure by the Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Loan Document;

(d) the commingling by the Servicer of Collections of Receivables at any time
with other funds (except as contemplated by the Loan Documents);

(e) any investigation, litigation or proceeding relating to the Servicer in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby; or

(f) any action or omission by the Servicer which reduces or impairs the rights
of the Administrative Agent or the Lenders with respect to any Receivable or the
value of any Receivable.

(d) After receipt by an Indemnitee of notice of any Proceedings involving such
Indemnitee, such Indemnitee shall, if a claim in respect thereof is to be made
against the Servicer hereunder, promptly notify the Servicer in writing, and in
reasonable detail, of such Proceeding. Upon receipt of notice from an Indemnitee
seeking indemnification hereunder with respect to any such Proceeding, the
Servicer shall be entitled to assume the defense of any such Proceeding with
counsel reasonably satisfactory to the Administrative Agent. Upon the Servicer’s
assumption of the defense of any such Proceeding, the Indemnified Party shall
have the right to participate in such Proceeding and to retain its own counsel
but the Servicer shall not be liable for any legal expenses of other counsel
subsequently incurred by such Indemnitee in connection with the defense thereof
unless (x) the Servicer agrees in writing to pay such fees and expenses, (y) the
Servicer fails to employ counsel reasonably satisfactory to the Administrative
Agent in a timely manner, or (z) the Indemnitee shall have been advised by
counsel that there are actual or potential conflicting interests between the
Servicer, on the one hand, and the Indemnitee, on the other hand, including
situations in which there are one or more legal defenses available to the
Indemnitee that are different from or additional to those available to the
Servicer; provided, however, that the Servicer

 

116



--------------------------------------------------------------------------------

shall not in any event be responsible hereunder for the fees and expenses of
more than one counsel (plus local counsel, where necessary) for any Indemnitee
in connection with any Proceeding. The Servicer shall have the sole authority to
settle any claim for monetary damages and, if the Servicer chooses not to assume
the defense of any such Proceeding, no Indemnitee will consent to a settlement
of, or the entry of any judgment arising from, any Proceeding without the
Servicer’s prior written consent, which shall not be unreasonably withheld or
delayed.

(e) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lender or the Issuing Bank in its capacity as such.

(f) To the extent permitted by applicable law, neither the Borrower nor Anixter
shall assert, and the Borrower and Anixter each hereby waives, any claim against
any Indemnitee, (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (f) shall relieve the Borrower or Anixter of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(g) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 11.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and

 

117



--------------------------------------------------------------------------------

the Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Amortization Event has occurred and is continuing, any other assignee, and
provided further that the express written consent of the Borrower (which may be
given or withheld in the sole discretion of the Borrower) shall at all times be
required for any transfer or assignment to a Competitor;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Amortization Event has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, Anixter
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws; and

(E) each assignment must be accompanied by an assignment of a proportionate part
of all of the assigning Lender’s rights and obligations under the Inventory
Facility Credit Agreement (including a proportionate part of the Inventory
Facility Secured Obligations owed to such assigning Lender and a proportionate
part of such assigning Lender’s “Commitment” under and as defined in the
Inventory Facility Credit Agreement).

 

118



--------------------------------------------------------------------------------

For the purposes of this Section 11.04(b), the terms “Approved Fund”,
“Competitor” and “Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Competitor” means any Person who is substantially engaged in the businesses of
the Consolidated Group; provided that in no event shall any Person a predominant
portion of whose business involves banking, insurance, investment banking,
broker/dealer, investment or similar activities (including any Person involved
in the life insurance business or in the business of the investment of annuities
or contributions to pension, retirement, medical or similar plans or
arrangements) be deemed a Competitor.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) the Borrower,
Anixter or a Subsidiary or other Affiliate of Anixter.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 11.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

119



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d) or
(e), Section 2.07(b), Section 2.18(d) or Section 11.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) and (g) (it being understood that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Section 2.18 and Section 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or Section 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register

 

120



--------------------------------------------------------------------------------

(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and Anixter in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Potential
Amortization Event or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17,
Section 11.03, Section 11.12 and Article X shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

SECTION 11.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to

 

121



--------------------------------------------------------------------------------

be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 11.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 11.08. Right of Setoff. If an Amortization Event shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Illinois
(including, without limitation, 735 ILCS Section 105/5-1 et seq), but giving
effect to federal laws applicable to national banks.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or Illinois
State court sitting in Cook County, Illinois in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Illinois State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower and Anixter or any of its
respective properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

122



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process (and the Administrative Agent, Issuing Bank or Lender, as
applicable, shall give notice to the Borrower thereof prior to such disclosure,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior notice to the Borrower
pursuant to the terms of such Requirement of Law or such subpoena or similar
legal process), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and Anixter and their
obligations, (g) with the consent of the Borrower, (h) to any Person providing a
guarantee of all or any portion of the Secured Obligations, or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the

 

123



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 11.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

SECTION 11.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrower and Anixter that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower and Anixter, which information
includes the name and address of such parties and other information that will
allow such Lender to identify the Borrower or Anixter, as applicable, in
accordance with the USA PATRIOT Act.

SECTION 11.15. Disclosure. The Borrower and Anixter and each Lender and the
Issuing Bank hereby acknowledges and agrees that the Administrative Agent and/or
its Affiliates from time to time may hold investments in, make other loans to or
have other relationships with the Borrower and Anixter.

SECTION 11.16. Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 11.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.18. Marketing Consent. The Borrower hereby authorizes Chase and its
affiliates (including J.P. Morgan Securities LLC) (collectively, the “Chase
Parties”), at their respective sole expense, and with the prior approval of the
Borrower, to include the Borrower’s name and logo in advertising slicks posted
on their internet sites, in pitchbooks or sent in mailings to prospective
customers and to give such other publicity to this Agreement as each may from
time to time determine in its sole

 

124



--------------------------------------------------------------------------------

discretion. Notwithstanding the foregoing, Chase Parties shall not publish the
Borrower’s name in a newspaper or magazine without obtaining the Borrower’s
prior written approval. The foregoing authorization shall remain in effect
unless and until the Borrower notifies Chase in writing that such authorization
is revoked.

[Signatures appear on the following pages]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWER: ANIXTER RECEIVABLES CORPORATION By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Vice President – Treasurer INITIAL SERVICER:
ANIXTER INC. By:  

/s/ Rodney Shoemaker

Name:   Rodney Shoemaker Title:   Senior Vice President – Treasurer

 

Signature Page to Credit Agreement (Receivables Facility)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as Administrative Agent,
Issuing Bank and Swingline Lender By:  

/s/ Stephanie Lis

Name:   Stephanie Lis   Its Authorized Signatory

 

Signature Page to Credit Agreement (Receivables Facility)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as an
Issuing Bank By:  

/s/ Anwar Young

Name:   Anwar Young   Its Authorized Signatory

 

Signature Page to Credit Agreement (Receivables Facility)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Donald A. Mastro

Name:   Donald A. Mastro   Its Authorized Signatory

 

Signature Page to Credit Agreement (Receivables Facility)



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Tighe A. Ittner

Name:   Tighe A. Ittner   Its Authorized Signatory

 

Signature Page to Credit Agreement (Receivables Facility)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ajay Shulz

Name:   Ajay Shulz   Its Authorized Signatory

 

Signature Page to Credit Agreement (Receivables Facility)



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

Commitments

 

Lender

   Total Revolver Commitment  

JPMorgan Chase Bank, N.A.

   $ 170,000,000   

Wells Fargo Bank, National Association

   $ 170,000,000   

Bank of America, N.A.

   $ 120,000,000   

SunTrust Bank

   $ 80,000,000   

PNC Bank, National Association

   $ 60,000,000      

 

 

 

All Lenders

   $ 600,000,000      

 

 

 